                                 Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 1 of 113



                    1       Timothy P. Rumberger, Esq. California State Bar #145984
                            LAW OFFICES OF TIMOTHY P. RUMBERGER
                    2       1339 Bay Street
                            Alameda, California 94501
                    3       Telephone:    (510)841-5500
                            Facsimile:    (510)521-9700
                    4       e-mail: tim@rumbergerlaw.com

                    5       Attorneys for the Representative Plaintiffs
                            And the Plaintiff Class(es)
                    6
                    7
                    8
                    9                                     UNITED STATES DISTRICT COURT

                 10                                     NORTHERN DISTRICT OF CALIFORNIA

                 11                                     SAN FRANCISCO/OAKLAND DIVISION

                 12
                            STANLEY SIDDLE and JEF MEEKS, individually            )    Case No.
                 13         and on behalf of all those similarly situated,        )
                                                                                  )
                 14                 Plaintiffs,                                   )    CLASS ACTION COMPLAINT
                            v.                                                    )    FOR DAMAGES, RESTITUTION,
                 15                                                               )    INJUNCTIVE AND EQUITABLE
                            THE DURACELL COMPANY, BERKSHIRE-                      )    RELIEF
                 16         HATHAWAY, INC., THE PROCTER & GAMBLE                  )
                            COMPANY, COSTCO WHOLESALE                             )
                 17         CORPORATION, HOME DEPOT, U.S.A., INC.,                )
                                                                                  )    JURY TRIAL DEMANDED
                            AMAZON.COM SERVICES, INC.,
                 18                                                               )
                                                                                  )
                                   Defendants,                                    )
                 19         _________________________________________
                 20
                            __________

                 21                 Representative Plaintiffs STANLEY SIDDLE and JEF MEEKS allege as follows:

                 22                                                  INTRODUCTION

                 23              1. This is a class action brought by Representative Plaintiffs on behalf of themselves, a
                 24         California class, and a national class, of all persons who purchased DURACELL’s LED flashlight
                 25
                            models 250, 300 or 350, with full sets of Duracell batteries included, distributed by DURACELL’s
                 26
                            retail partners including COSTCO, HOME DEPOT, and AMAZON, within the last four years.
                 27
                            These flashlights are defective: they rapidly drain batteries in less than 30 days when turned OFF.
                 28
     Law Offices of
     TIMOTHY P.                                                                                                               1
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                                Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 2 of 113



                    1          2. THE DURACELL COMPANY is an American manufacturing company, with principal

                    2       executive offices in Chicago, Illinois (and subsidiaries in the United Kingdom (UK) and China).
                    3       DURACELL is 100% owned by its parent holding company, BERKSHIRE-HATHAWAY, INC.,
                    4
                            headquartered in Omaha, Nebraska, since completing its purchase of DURACELL on February
                    5
                            29, 2016 from PROCTER & GAMBLE (the previous owners of DURACELL since 2005).
                    6
                               3. THE DURACELL COMPANY, a.k.a. DURACELL, INC., (dba “DURACELL”) has been
                    7
                    8       distributing DURACELL LED flashlight models 250, model 300, and model 350 since at least

                    9       2014, (also marketed by DURACELL as “Durabeam Ultra”), with iterations of substantially

                 10         similar Duracell-branded LED flashlights appearing nationwide in the U.S. market through the
                 11         present time. All of these LED flashlights were marketed by DURACELL inside sealed single or,
                 12
                            more commonly, multi-packs containing three or four flashlights. (See, e.g. Exhibits 8, 9 and 10)
                 13
                               4. Each of these sealed retail packages of flashlights have also included a full set of Duracell
                 14
                            AAA-size “COPPERTOP Alkaline-Manganese Dioxide” batteries (presently designated as model
                 15
                 16         MN2400), one set for each of the flashlights, all made prominently visible in the clear plastic

                 17         packaging. Conveniently, these “bonus” sets of Duracell batteries can be immediately installed
                 18         and used for powering these LED flashlights by the consumers. Duracell AAA batteries are
                 19
                            suggested by DURACELL as the best replacement batteries to be purchased for use in these
                 20
                            flashlights in the future. Replacement Duracell alkaline AAA batteries, sold separately from
                 21
                            Duracell flashlights in many different multi-unit packages, are available from DURACELL retail
                 22
                 23         partners, as well as in wide distribution, at virtually every type of retail outlet in the USA and

                 24         worldwide. (See Exhibits 1 and 2) In addition, COSTCO markets its own “Kirkland” brand AAA

                 25         alkaline batteries, manufactured for COSTCO by DURACELL, and presently sold by COSTCO in
                 26         64-packs. (See Exhibits 3 and 4)
                 27
                               5. The DURACELL’s LED flashlight models 250, 300 or 350 and potentially similar models
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                  2
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                                Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 3 of 113



                    1       all share a catastrophic design and/or manufacturing defect that rapidly drains the installed

                    2       batteries, with power turned OFF, thus rendering these flashlights inoperable until reloaded with
                    3       more batteries, as further described below. (Hereinafter these flashlights shall be identified simply
                    4
                            as “the defective Duracell LED flashlights” or “the defective flashlights,” unless specific
                    5
                            characteristics of certain specific models are being identified and discussed.)
                    6
                               6. Certain later variants of Duracell LED flashlights, (e.g. models 380, 500, 1000, 1500) that
                    7
                    8       may be free of this design and/or manufacturing defect, are henceforth referred to as “the non-

                    9       defective Duracell LED flashlights” unless otherwise specified. (See, e.g. Exhibits 5)

                 10            7. The packaging and marketing for the defective Duracell LED flashlights promotes the
                 11         reliability of these products, assuring consumers that these products are “ideal” for use in
                 12
                            “emergencies” and boasting performance providing light continuously for up to 1 hour and 30
                 13
                            minutes at the high-intensity setting, and up to 7 hours at the low-intensity setting when used with
                 14
                            Duracell batteries. (See Exhibits 8, 9 and 10)
                 15
                 16            8. Duracell flashlight packaging further advise consumers that “For best performance, use

                 17         Duracell alkaline batteries” and to “Replace all batteries at the same time.” (Exhibits 8, 9 and 10)
                 18            9. All Duracell COPPERTOP AAA Alkaline batteries, regardless of how they are packaged
                 19
                            or where they are sold, are represented by DURACELL as having a “10-year storage lifespan,”
                 20
                            and/or “GURANTEED 10 YEARS IN STORAGE,” and also as being “the most trusted batteries
                 21
                            in the world.” (See Exhibit 1)
                 22
                 23            10. COSTCO’s own “Kirkland” brand batteries, manufactured for COSTCO by DURACELL,

                 24         and sold inside Costco Warehouse stores side by side with replacement Duracell batteries,

                 25         advertise the same 10-year storage life. (See Exhibit 3)
                 26            11. However, the defective Duracell LED flashlights do not actually have the performance
                 27
                            characteristics represented by DURACELL’s promises related to either these flashlights or
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                 3
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                                Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 4 of 113



                    1       the Duracell batteries: these flashlights do not provide consumers with the advertised operation

                    2       times, and the provided or the replacement Duracell batteries do not have the advertised storage
                    3       lifespans when installed in these defective Duracell LED flashlights with power turned OFF.
                    4
                            Instead, these flashlights drain the installed Duracell batteries when stored and not in use.
                    5
                            Specifically, these flashlights are defective in that they continuously and rapidly drain the
                    6
                            installed batteries when their LED lights are switched OFF, thus causing the batteries stored
                    7
                    8       inside these flashlights to become fully depleted and dead, in less than 30 days, instead of the 10-

                    9       year advertised storage lifespan for the Duracell batteries sold with these flashlights or the

                 10         replacement batteries sold separately.
                 11            12. In contrast, batteries installed in non-defective LED flashlights (made by either
                 12
                            DURACELL or other manufacturers) do not suffer this parasitic power drain defect, and can be
                 13
                            safely stored inside such non-defective flashlights for the advertised battery storage lifespan at
                 14
                            specified reasonable conditions.
                 15
                 16            13. As a result of this inherent and pervasive defect in these Duracell LED flashlights,

                 17         consumers who trusted the DURACELL brand and counted on their LED flashlights to work are
                 18         being literally left in the dark, just when they need their flashlights most – during critical
                 19
                            emergency or even life-and-death situations, such as power outages, failed or tripped fuses,
                 20
                            home intruder alerts, vehicle breakdowns, or natural disasters like earthquakes, hurricanes,
                 21
                            tornadoes, snow storms, floods, landslides and fires – times of crisis during which having quick
                 22
                 23         access to a working flashlight can be essential for survival and saving oneself and one’s family.

                 24         The defective Duracell LED flashlights fail to turn on at all, or they do not provide the expected

                 25         high-intensity light for anywhere near the advertised operation times – precisely during the
                 26         emergencies these products are marketed as essential and ideal for by DURACELL.
                 27
                               14. Those consumers fortunate enough to have tested their defective Duracell LED flashlights
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                    4
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                                Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 5 of 113



                    1       a month or so after first installing sets of Duracell batteries in them, discovered that these batteries

                    2       had become mostly or fully depleted, thus rendering their LED flashlights nearly or completely
                    3       dead – prior to needing to use them in an emergency -- thus alerting such consumers to the need to
                    4
                            replace the prematurely depleted batteries. Millions of consumers, however, may still have no idea
                    5
                            that the defective Duracell LED flashlights they had strategically placed in their homes or vehicles
                    6
                            over the past four years, with a reasonable expectation of Duracell batteries’ 10-year advertised
                    7
                    8       storage life, have actually long been dead and will not help them in a future emergency.

                    9           15. Upon discovering that the Duracell batteries installed in their defective Duracell LED

                 10         flashlights were fully depleted in less than 30 days, many class members, including Representative
                 11         Plaintiffs, foreseeably purchased – and indeed were induced by the DURACELL marketing on the
                 12
                            packaging1 into purchasing – additional sets of replacement Duracell batteries, as Defendants
                 13
                            expected, and/or should have expected, if not intended.
                 14
                                16. Many class members have continued to spend money replacing multiple sets of Duracell
                 15
                 16         batteries, until they finally realized that it was futile and that the defective Duracell LED

                 17         flashlights they had purchased were fatally flawed and would always rapidly drain batteries when
                 18         turned OFF, instead of being ready to turn ON and provide reliable bright light during the Duracell
                 19
                            batteries’ advertised storage lifespan of 10 years.
                 20
                                17. From late 2014 and to the filing of this Complaint, consumers from all over the United
                 21
                            States reported and complained about the rapid power drain of the Duracell batteries sold with
                 22
                 23         and included in the packaging with the defective Duracell LED flashlights, as well as the

                 24         subsequently replaced batteries. These complaints, both directly to DURACELL and to its

                 25         distribution partners, resolve any doubt that both DURACELL and its distribution partners
                 26         including AMAZON, COSTCO and HOME DEPOT at all times since at least late 2014 were fully
                 27         1
                              See, e.g. Exhibits 8 and 10, “For best performance, use Duracell alkaline batteries” and “Replace all
                 28         batteries at the same time.”
     Law Offices of
     TIMOTHY P.                                                                                                                       5
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                          CLASS ACTION COMPLAINT
                                Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 6 of 113



                    1       aware of the prevalence of this defect. (see Exhibits 14, 15 & 16 containing illustrative reports

                    2       from defrauded consumers)
                    3           18. In fact, Defendants, and all of them, were fully aware, or should have been aware, of this
                    4
                            design or manufacturing defect, as evidenced by the large number of consumer complaints made
                    5
                            via their customer service phone numbers, emails, consumer product reporting and blogger
                    6
                            product review websites, as well as the innumerable public postings on websites maintained by
                    7
                    8       DURACELL, AMAZON, COSTCO and HOME DEPOT.

                    9           19. In the wake of such widespread complaints, Defendants changed the marketing on the

                 10         packaging for the subsequent, non-defective models of Duracell flashlights, such as the models
                 11
                            380 and 500, now stating: “Eliminates power drain of batteries in off position” and “NO
                 12
                            BATTERY DRAIN IN OFF POSITION” -- revealing explicit admissions by the Defendants
                 13
                            of their knowledge of the rapid parasitic battery drain defect in the previous Duracell LED
                 14
                 15         flashlight models 250, 300, and 350, (See Exhibits 11 and 12) -- and utilizing the known defect in

                 16         the 250, 300 and 350 models to further profit by promoting consumer purchases of DURACELL’s
                 17         non-defective flashlights from its distribution partners. (See Exhibit 6)2
                 18
                                20. Further admissions have been made to customers who suspected that their Duracell LED
                 19
                            flashlights were defective and called the tech support number (888-910-2280, provided on the
                 20
                            packaging and in the user manuals). Once connected to a service center, and after complaining
                 21
                 22         about the rapid battery drain issue, consumers were informed that the end caps of their

                 23         flashlights had defective power switches and were offered replacement end-caps to be sent free

                 24         of charge.
                 25             21. Despite Defendants’ awareness of this pervasive defect and the feasibility of replacing the
                 26
                            end caps containing the defective power switches, no national recall action has ever been
                 27
                            2
                              “WHERE TO BUY: Duracell Flashlights are available at the following retailers COSTCO WHOLESALE [and]
                 28         THE HOME DEPOT”)
     Law Offices of
     TIMOTHY P.                                                                                                                     6
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                                Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 7 of 113



                    1       undertaken, by either DURACELL or its distribution partners, to warn consumers in order to

                    2       either remove these defective, wasteful and potentially very dangerous Duracell LED flashlights
                    3       from circulation (in possession of consumers, stocks maintained by the retail distributors, and/or in
                    4
                            the secondary re-sale channels, such as eBay, craigslist, etc.), or to replace the defective end caps
                    5
                            in these Duracell flashlights.
                    6
                               22. Instead, these mega-brand corporate Defendants have evidently chosen to maximize their
                    7
                    8       profits and avoid the costs of fixing all the defective flashlights they sold – at the expense of their

                    9       trusting customers being literally left in the dark, often in dangerous situations, and/or

                 10         fraudulently induced into spending money replacing whole sets of batteries that were, and will
                 11         continue to be, rapidly depleted again and again, providing little or no usable light to their owners.
                 12
                            As another damaging result of this pervasive defect, millions and perhaps billions of needlessly
                 13
                            drained batteries accumulate in dumps, landfills, or recycling centers, while their otherwise
                 14
                            unnecessary manufacturing, packaging and transportation continue to contribute to global
                 15
                 16         warming and natural resource depletion.

                 17            23. By this scheme, DURACELL and its distribution partners have unfairly reaped profits by
                 18         fraudulently increasing demand for Duracell replacement batteries. Year after year, DURACELL,
                 19
                            together with its distribution partners, have marketed at least three different models, in succession,
                 20
                            of severely defective LED flashlights – notwithstanding the maelstrom of complaints from their
                 21
                            customers, and knowing that previous generations of similar non-Duracell branded products did
                 22
                 23         not have this built-in defect which was virtually effortless to correct with minor engineering and

                 24         manufacturing changes, at negligible cost to DURACELL.

                 25            24. DURACELL communicates with consumers through several internet websites, such as
                 26         www.duracell.com/en-us/ and www.youtube.com/user/OfficialDuracell/videos, that contain
                 27
                            extensive promotions of safety preparedness -- using Duracell batteries, of course.
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                     7
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                           CLASS ACTION COMPLAINT
                                Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 8 of 113



                    1          25. DURACELL also operates a website dedicated specifically to marketing its flashlights

                    2       (www.duracellflashlights.com), with an FAQ section (http://duracellflashlights.com/faq/) that both
                    3       misleads consumers about the rapid battery drain defect, and offers them entirely counter-helpful
                    4
                            advice, while contradicting well-established safety preparedness practices, as detailed below.
                    5
                            Instead of offering its customers replacement of their defective Duracell LED flashlights, or
                    6
                            replacement of the defective components inside them, DURACELL’s marketing and FAQ
                    7
                    8       answers repeatedly suggest that consumers should instead purchase more Duracell batteries to

                    9       replace the depleted ones, should their flashlights fail to turn on. (see Exhibit 7)

                 10            26. For those DURACELL customers who might suspect that their Duracell batteries are being
                 11         rapidly drained inside the defective Duracell LED flashlights, even when they are turned OFF,
                 12
                            DURACELL concedes in its FAQ section: “For best battery performance, remove the batteries
                 13
                            from the flashlight when not in use.” (see Exhibit 7) However, if consumers were to follow this
                 14
                            suggestion, it would substantially defeat the most important purpose of LED flashlights – to be
                 15
                 16         instantly available to reliably provide powerful light in emergency situations. Plaintiff putative

                 17         class members have no “advance warning,” of course, when they face home intrusions, vehicle
                 18         breakdowns, earthquakes, tornadoes, floods, landslides and fires. Therefore, they are not provided
                 19
                            with a timely “heads-up” to first find their Duracell batteries, then find and review their user
                 20
                            manuals to follow all the required steps, including having to unscrew the end caps of their
                 21
                            Duracell LED flashlights and remove the battery holder modules, without dropping and losing
                 22
                 23         them, then correctly orient the polarity of multiple batteries into the holder module (that requires

                 24         each of them to point in a different direction), then slide the battery holder module back into the

                 25         flashlight, in the correct direction, and finally align and screw the end cap back on. This entire
                 26         process would have to be performed with limited lighting and likely in total darkness – before
                 27
                            Duracell customers or their family members are able to turn on their flashlights and get the bright
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                    8
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                                Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 9 of 113



                    1       LED light desperately needed to help escape to safety in a natural disaster or to fix a dangerous

                    2       problem like having to replace a blown tire on the side of the road at night. All of this is well
                    3       understood by DURACELL, as discussed further below and evidenced by DURACELL’s own
                    4
                            online publications. (see Exhibit 13)
                    5
                               27. To “remove the batteries from flashlights when not in use,” and store them separately, as
                    6
                            the Duracell FAQ web page speciously suggests, Plaintiff putative class members would need to
                    7
                    8       be able to perform the above described precision tasks at lightning speed, and do so perfectly,

                    9       from the first attempt, most likely in complete darkness, even if they might be elderly, partially

                 10         disabled, already injured as a result of the emergency they are trying to survive, or trembling in
                 11         terror and disoriented during that moment of great danger, like an earthquake, a flash-flood or an
                 12
                            encircling fiery inferno. To be of any help to anyone when disaster strikes, usually without any
                 13
                            warning, it is indisputable that batteries must already be securely installed inside their flashlights
                 14
                            and tested to make sure they work as installed, thereafter remaining full of their advertised power
                 15
                 16         for the duration of their advertised storage life of 10 years, and thus always ready to be turned ON,

                 17         to instantly provide powerful portable LED lighting. This is also fully consistent with the
                 18         reasonable expectations of an average reasonable LED flashlight consumer. Advice to the
                 19
                            contrary, offered by DURACELL at the FAQ web pages (and in certain other publications),
                 20
                            constitutes additional fraud, as well as blatant and deliberate endangerment of trusting
                 21
                            DURACELL, COSTCO, HOME DEPOT, and AMAZON customers.
                 22
                 23            28. All the defective Duracell LED flashlight models are still apparently available for purchase

                 24         online at various websites and are being promoted at DURACELL’s own website (as of 2019-01-

                 25         31, at http://duracellflashlights.com/products/), including detailed descriptions of their features
                 26         and technical specifications, as well as providing download links for their user manuals (see
                 27
                            Exhibits 6 - 12):
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                      9
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                            Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 10 of 113



                    1             a. In the CAUTION section of the model 250 user manual, DURACELL states:

                    2                “Remove batteries from equipment which is not to be used for an extended period
                    3                of time.” However, DURACELL fails to define “an extended period of time” -- an
                    4
                                     ambiguous term which could mean completely different lengths of time to different
                    5
                                     consumers: from days to weeks to months or years, up to the advertised shelf life of
                    6
                                     Duracell batteries, and thus a legally and practically illusory statement. Most
                    7
                    8                importantly, as of the fling of this Complaint, DURACELL still fails to disclose

                    9                that the Duracell model 250 flashlight has a defect and will start depleting

                 10                  batteries the moment they are installed, even with power turned OFF, and will
                 11                  likely fully drain the installed batteries in less than 30 days, thus rendering this
                 12
                                     flashlight useless in an emergency, contrary to Duracell advertising.
                 13
                                  b. In the second CAUTION section of the model 300 and 350 manuals, DURACELL
                 14
                                     states: “Remove batteries from appliances that will not be used for long periods of
                 15
                 16                  time (months or longer),” which actually precisely means “longer than two (2)

                 17                  months.” However, DURACELL fails to disclose that the Duracell model 300
                 18                  and 350 flashlights have a defect and that they will start depleting batteries the
                 19
                                     moment they are installed, even with the power turned OFF, and will likely
                 20
                                     fully drain the installed batteries in less than 30 days, rather than when installed
                 21
                                     “for long periods of time (months or longer),” as DURACELL claims in its user
                 22
                 23                  manuals, thus rendering these flashlights useless in an emergency, contrary to

                 24                  Duracell advertising.

                 25               c. In the second CAUTION section of the manual for model 380, the first of the
                 26                  newer models known to announce on its packaging that it “Eliminates power
                 27
                                     drain of batteries in off position,” DURACELL again states: “Remove batteries
                 28
     Law Offices of
     TIMOTHY P.                                                                                                             10
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                   CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 11 of 113



                    1                      from appliances that will not be used for long periods of time (months or

                    2                      longer),” which appears to be an erroneous and entirely counter-helpful leftover
                    3                      from the older, defective models’ user manuals.
                    4
                                       d. Most importantly, despite already having invested in constructing elaborate web
                    5
                                           pages and a quite popular YouTube channel to promote to consumers, and educate
                    6
                                           them about all the Duracell batteries and LED flashlights, including those models
                    7
                    8                      DURACELL knew to have a battery drain defect, DURACELL still:

                    9                          i. failed to warn current and prospective consumers about the defect;

                 10                            ii. provided either vague or deceptive “cautions” in the applicable user
                 11                                manuals, that would not actually help consumers avoid having their
                 12
                                                   batteries become fully depleted inside their defective Duracell flashlights
                 13
                                                   (while these “cautions” also completely contradicted reasonable safety
                 14
                                                   preparedness practices);
                 15
                 16                           iii. failed to proactively offer customers in possession of defective flashlights

                 17                                still covered by applicable warranty periods with a fix for the battery drain
                 18                                defect (via a free replacement end cap, or a complete replacement of these
                 19
                                                   defective flashlights free of charge);
                 20
                                              iv. failed to notify owners of the older defective flashlights, those outside of the
                 21
                                                   stated warranty periods, that they should upgrade and purchase one of the
                 22
                 23                                newer Duracell flashlight models that are free of the battery drain defect.

                 24            29. As previously stated, the actual performance characteristics of defective Duracell LED

                 25         flashlights are dramatically and catastrophically inferior to those advertised by DURACELL and
                 26         its retail partners: whole sets of Duracell batteries begin to be needlessly drained, the moment
                 27
                            they are installed in these flashlights, and they continue to be drained, when turned OFF, until they
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                  11
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 12 of 113



                    1       are completely dead, in less than 30 days. Therefore, the only accurate and honest “caution” that

                    2       DURACELL could have provided on the related packaging and in their user manuals would have
                    3       been: “These flashlights drain power from batteries the moment they are installed, even with the
                    4
                            LED lights turned OFF, and they will fully deplete a set of batteries in less than 30 days.
                    5
                            Consumers should remove batteries from these flashlights immediately after each use and store
                    6
                            them separately from the flashlights, if they desire to enjoy the 10-year advertised shelf life from
                    7
                    8       Duracell batteries purchased for use with these Duracell LED flashlights.” Obviously, if such

                    9       disclosures were made by DURACELL, consumers would refuse to purchase defective Duracell

                 10         LED flashlights.
                 11             30. In fact, even if these defective Duracell LED flashlights were being given away for free,
                 12
                            they would expose consumers to financial losses and frustration of constantly having to replace
                 13
                            batteries, as well as, at the very least, the great stress whenever these defective flashlights failed to
                 14
                            turn on in an emergency, and very likely other great potential harm in such situations. It would be
                 15
                 16         like giving away deliberately defective lifejackets to trusting boat owners: if a boat owner or his

                 17         passengers have no other lifejackets (because of reliance on the lifejackets as they were marketed),
                 18         they would now be more endangered, by being left without a product able to save them when the
                 19
                            boat sinks in a storm. DURACELL not only knows, but actively promotes the notion that one of
                 20
                            the primary reasons consumers should and do desire compact household LED flashlights, is to
                 21
                            have them immediately available, inside homes, backpacks, purses and vehicles, instantly operable
                 22
                 23         in case of emergencies. This also explains why consumers eagerly purchase LED flashlights in

                 24         multi-packs of 3 or 4 units each – to place them in numerous strategic locations around their

                 25         homes and their cars – to be ready for use immediately, whenever a disaster might strike.
                 26             31. Inability to keep batteries installed inside LED flashlights, without having them rapidly
                 27
                            drain the batteries, renders such LED flashlights entirely unsuitable for emergency use – and
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                   12
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                          CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 13 of 113



                    1       fraudulently failing to fulfill the advertised promises on Duracell’s packaging of models like the

                    2       250 (“Emergency Strobe Light,” on front), the 300 (“Compact Size - Ideal for Emergency
                    3       Situations,” on back), and the 350 (“Emergency Strobe Light,” on front and “Compact design
                    4
                            makes it ideal for home, car, outdoors and emergencies,” on back). (see Exhibits 8 - 10)
                    5
                               32. At DURACELL’s web page https://www.duracell.com/en-us/program/duracell-
                    6
                            powerforward/, under the heading Storm Preparedness, DURACELL declares: (see Exhibit 13)
                    7
                    8              “Storms and natural disasters are unpredictable. You never know when one can affect you
                                   or someone you love. That’s why Duracell encourages everyone to review the Duracell
                    9
                                   Emergency Checklist or visit www.Ready.gov. Your Emergency Preparedness kit could
                 10
                                   save your life. Make sure it’s packed with plenty of food, water, flashlights (and/or
                 11                lanterns) and plenty of trusted Duracell batteries to outlast the storm. Follow @Duracell
                 12                on Twitter for real time updates about storms, preparedness, and PowerForward
                 13                deployments.”

                 14
                            Further down that Storm Preparedness web page, DURACELL states:
                 15
                                   “Natural disasters like hurricanes, tornados and floods are happening more frequently
                 16
                                   every year, causing power outages for millions of people.”
                 17
                 18         DURACELL is thus clearly aware that disasters strike without warning and they endanger the

                 19         lives of millions of Americans, including DURACELL’s loyal customers. DURACELL then
                 20         expresses its highly commendable corporate commitment to help communities in desperate need,
                 21
                            as promoted on their website (and via YouTube videos):
                 22
                                   “To assist those in need and to help communities recover, Duracell created the
                 23
                                   PowerForward program. Since 2011, Duracell PowerForward has been helping affected
                 24                communities across the country by distributing free Duracell batteries, charging mobile
                 25                devices, and providing Internet access to those in need so they can connect with family.”
                 26
                            Without doubt, these are truly beneficial community outreach programs. However,
                 27
                            DURACELL’s stated commitment to save lives rings hollow and remains little more than
                 28
     Law Offices of
     TIMOTHY P.                                                                                                              13
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 14 of 113



                    1       corporate brand marketing, shamelessly leveraging the devastation experienced by disaster victims

                    2       – unless DURACELL also takes immediate steps to remove from circulation and/or repair
                    3       every single one of its defective and dangerous LED flashlights.
                    4
                               33. Unfortunately, since 2014 and through the present, these supposedly essential life-saving
                    5
                            Duracell flashlights will, more likely than not, leave DURACELL customers in desperate trouble,
                    6
                            possibly resulting in loss of life. Every day these defective LED flashlights remain in their
                    7
                    8       possession, they are endangering, rather than helping millions of customers who trusted

                    9       DURACELL’s advertised promises, but will end up in the dark during a crisis, with fully or

                 10         mostly depleted batteries in their defective Duracell LED flashlights.
                 11            34. All of the above further confirms that Defendants were fully aware of the battery drain
                 12
                            defects in the Duracell LED flashlights and that they schemed to reap a windfall of profits from
                 13
                            their fully intended effect – to deceptively manipulate loyal customers into needlessly and
                 14
                            repeatedly purchasing replacement Duracell batteries for their “battery-draining” defective
                 15
                 16         Duracell LED flashlights.

                 17            35. It is also remarkable that DURACELL’s retail distribution partners were already
                 18         successfully selling large volumes of non-Duracell branded compact LED flashlights that were
                 19
                            free of defects, for many years (sold in single or multi-packs, marketed and packaged similarly to
                 20
                            the later Duracell-branded models, and sometimes including complete, ready-to-use sets of
                 21
                            Duracell batteries), and these non-Duracell branded flashlights were marketed along side with
                 22
                 23         heavily-promoted multi-packs of Duracell batteries. These compact non-Duracell branded LED

                 24         flashlights were much cheaper, brighter and much more efficient than the previous generation of

                 25         non-LED flashlights that used incandescent or halogen light bulbs – which drained batteries many
                 26         times faster when in use, compared to the efficient new LED modules.
                 27
                               36. As such, the arrival in the marketplace of these efficient non-Duracell branded LED
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                14
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 15 of 113



                    1       flashlights predictably caused a significant decrease in the demand for replacement Duracell

                    2       batteries, and, therefore, threatened a loss of revenues to DURACELL, as these new flashlights
                    3       would have to be operated for much longer periods of time before they would deplete the installed
                    4
                            sets of batteries. In such a marketplace the introduction of the Duracell-branded LED flashlight
                    5
                            models 250, 300 and 350, all containing a rapid battery drain defect, and the removal from retail
                    6
                            channels of the previous generation of non-Duracell branded LED flashlight models (free of this
                    7
                    8       defect), evidences a fraudulent scheme by DURACELL and its retail partners to generate a

                    9       recurring and massively profitable revenue stream from the sales of replacement batteries to their

                 10         trusting (and ultimately deceived) customers, who purchased the defective Duracell flashlights.
                 11            37. The timing of the introduction of the defective Duracell LED flashlights into the
                 12
                            marketplace also curiously coincided with the August 2014 announcement of the intended spin-off
                 13
                            and sale of DURACELL by its multi-brand owner, PROCTER & GAMBLE (P&G), to a top-tier
                 14
                            holding company, BERKSHIRE-HATHAWAY, INC. Obviously, P&G was highly motivated to
                 15
                 16         pursue business strategies that would maintain and increase the revenues and profits of

                 17         DURACELL, rather than allowing them to decrease, particularly during the lengthy due-diligence
                 18         and regulatory approval stage of this publicly announced transaction, in order to secure the swap
                 19
                            of the DURACELL corporation for the greatest possible number of shares of P&G from
                 20
                            BERKSHIRE-HATHAWAY, INC. on the date of the actual deal closure, February 29, 2016
                 21
                            (ultimately for $52M P&G shares total, valued at $4.7B, less $1.8B cash-recap of DURACELL).
                 22
                 23            38. As a result of DURACELL’s knowing and callous misconduct summarized above, the

                 24         performance of Representative Plaintiff's and class members’ Duracell LED flashlight models

                 25         250, 300 and 350, was and continues to be defective and fatally flawed, leaving Plaintiff class
                 26         members with dead batteries and no light when they try to use them, often in emergency
                 27
                            situations, and/or forcing Plaintiff class members to keep purchasing replacement Duracell
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                15
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 16 of 113



                    1       batteries for these defective Duracell LED flashlights on a monthly basis.

                    2          39. Representative Plaintiffs, on behalf of themselves and all members of each of the
                    3       respective classes, seek damages, interest thereon, restitution, injunctive and other equitable relief,
                    4
                            reasonable attorneys' fees and costs as a remedy for Defendants' numerous dangerous, unlawful
                    5
                            and/or deceptive business practices, as detailed herein.
                    6
                    7                                           JURISDICTION AND VENUE
                    8
                               40. Jurisdiction is proper in this Court due to the existence of federal questions of law and
                    9
                            under the Class Action Fairness Act, 28 U.S.C. § 1332(d). The aggregated claims of individual
                 10
                            class members exceed the sum or value of $5,000,000.00, exclusive of interest and costs, and this
                 11
                 12         is a class action in which members of the Nationwide plaintiff classes are citizens of many, if not

                 13         all states. As Defendants and all of them do substantial business in California, supplemental

                 14         jurisdiction to adjudicate issues pertaining to California state law is proper in this Court under 28
                 15
                            U.S.C. § 1367.
                 16
                               41. Venue is proper in this Court under 28 U.S.C. §1391(b)(2) because the Northern District of
                 17
                            California is a district where Representative Plaintiffs, and many similarly Plaintiff class members
                 18
                            situated, purchased Defendants’ defective products and thus where a substantial part of the events
                 19
                 20         giving rise to the present claims under 28 U.S.C. §1406(a) occurred.

                 21
                 22                                        REPRESENTATIVE PLAINTIFFS
                 23
                               42. Plaintiffs STANLEY SIDDLE and JEF MEEKS are unrelated adult individual residents of
                 24
                            the State of California, referred to in this Complaint as the “Representative Plaintiffs.” Prior to
                 25
                            discovering the product defects summarized above, Representative Plaintiffs purchased Duracell
                 26
                 27         LED flashlight models 250, 300 and/or 350 from Defendants for personal use, including

                 28         specifically for use in emergencies and natural disasters that are quite frequent in California, as
     Law Offices of
     TIMOTHY P.                                                                                                                   16
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 17 of 113



                    1       advertised being ideal for by the Defendants. These purchases were made within this judicial

                    2       district, and as the purchasers and owners of these products, the Representative Plaintiffs were
                    3       damaged by Defendants’ conduct, as set forth herein.
                    4
                               43. Representative Plaintiffs are, and were at all times relevant herein, members of the
                    5
                            National and California classes.
                    6
                               44. Representative Plaintiffs bring this action on behalf of themselves, and as a class action,
                    7
                    8       pursuant to Rule 23 of the Federal Rules of Civil Procedure, on behalf of all persons similarly

                    9       situated and proximately damaged by the unlawful conduct described herein.

                 10            45. Within the relevant claim period, Representative Plaintiffs purchased Duracell LED
                 11
                            flashlight models 250, 300 and/or 350, packaged complete with Duracell alkaline batteries, in
                 12
                            sealed packaging advertising the expected battery performance times, at various Costco
                 13
                 14         Warehouse stores.

                 15            46. At the time of these purchases, and when subsequently returning to COSTCO
                 16
                            stores, Representative Plaintiffs also observed Duracell and Kirkland replacement AAA battery
                 17
                            multi-packs being displayed and promoted in large pallets, strategically located right next to the
                 18
                            pallets of Duracell LED flashlights, with both battery brands advertising in large, clear and bold
                 19
                 20         lettering a “10-year storage life.”

                 21            47. Representative Plaintiffs properly installed the Duracell batteries into each flashlight,
                 22
                            and confirmed initially that the flashlights appeared to perform as represented. They then
                 23
                            stored these flashlights at normal ambient room temperatures, each one switched OFF,
                 24
                 25         with batteries installed and ready for use in the event of a future emergency or any other,

                 26         ordinary utilization for the purpose of having efficient and powerful portable LED lighting.
                 27
                               48. To Representative Plaintiffs’ surprise and dismay, within less than 30 days, they
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                  17
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 18 of 113



                    1       discovered that every one of the Duracell LED flashlights they had purchased failed to turn
                    2       on when they tried to use them. Upon removal from the flashlights and further inspection,
                    3
                            the Duracell batteries from every one of these flashlights were completely drained.
                    4
                            Representative Plaintiffs confirmed with a small voltage meter and/or battery tester that all
                    5
                    6       the Duracell batteries that had come packaged with the flashlights were in fact dead or
                    7       nearly dead, even though Representative Plaintiffs never kept them turned on, other than
                    8
                            for very short periods of time.
                    9
                               49. Quite perplexed by this outcome, and relying on DURACELL’s advertising on the
                 10
                 11         flashlight packaging, its brand name reputation, as well as Representative Plaintiffs’ belief in

                 12         the truth of DURACELL marketing on the battery packaging, advertising these batteries as
                 13
                            having a 10-year storage life, they purchased additional fresh Duracell and/or Kirkland
                 14
                            brand AAA alkaline batteries from Defendants (sold in large multi-packs), which they then
                 15
                 16         installed into each of the flashlights and stored them, as before, for future use.

                 17            50. However, just as the first time, Representative Plaintiffs discovered that again,
                 18
                            approximately a month later, each and every one of the Duracell LED flashlights failed to
                 19
                            turn on and the installed batteries were dead or nearly dead upon testing.
                 20
                 21            51. Importantly, prior to purchasing Duracell LED flashlights, Representative Plaintiffs

                 22         had previously purchased and/or used similar LED flashlights, without the DURACELL
                 23
                            brand name. These LED flashlights were purchased from retailers including Defendants
                 24
                            (and COSTCO specifically) and they were of substantially similar design, build,
                 25
                 26         appearance, functionality and packaging – but were not marketed under the DURACELL

                 27         brand name. Representative Plaintiffs still own and regularly use some of these non-
                 28
     Law Offices of
     TIMOTHY P.                                                                                                          18
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                       CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 19 of 113



                    1       Duracell brand LED flashlights to the present day, and all of these LED flashlights have
                    2       performed nominally, with Duracell and/or other brand name batteries, including Costco’s
                    3
                            Kirkland brand, installed in them – always turning on and reliably providing powerful
                    4
                            beams of light after multiple years of storage, with no evidence of battery drain.
                    5
                    6          52. Therefore, wondering if perhaps Representative Plaintiffs had purchased the

                    7       Duracell LED flashlights from a “bad batch,” they returned to COSCTO looking for
                    8
                            replacement flashlights and purchased them, only to subsequently discover that these
                    9
                            replacement Duracell flashlights also all had the same exact defect and drained the
                 10
                 11         provided Duracell batteries in 30 days or less.

                 12            53. Upon subsequently returning to COSTCO, Representative Plaintiffs eventually
                 13
                            came across and examined the packaging of the Duracell LED flashlight model 380, and at a
                 14
                            later time model 500, and they discovered that on their packaging DURACELL stated:
                 15
                 16         “Eliminates power drain of batteries in off position” and “NO BATTERY DRAIN IN

                 17         OFF POSITION” – thus implicitly acknowledging the previous design and/or
                 18
                            manufacturing defects, the feasibility of their resolution, and representing their correction.
                 19
                 20                                                  DEFENDANTS
                 21
                               54. THE DURACELL COMPANY, also known as DURACELL, INC., is an American
                 22
                            manufacturing company, with principal executive offices in Chicago, Illinois (with subsidiaries in
                 23
                            the United Kingdom (UK) and China), that produces batteries and smart power systems, with
                 24
                 25         annual revenue in 2015 of $2 billion.

                 26            55. BERKSHIRE-HATHAWAY, INC., is an American multinational conglomerate holding

                 27         company headquartered in Omaha, Nebraska, and at all times relevant since February 29, 2016
                 28
     Law Offices of
     TIMOTHY P.                                                                                                             19
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 20 of 113



                    1       was, the owner of THE DURACELL COMPANY. BERKSHIRE-HATHAWAY is the seventh

                    2       largest company in the S&P 500 index, and the third largest public company in the world
                    3       according to the Forbes Global 2000 list and formula, with cash and cash-equivalent holdings as
                    4
                            of the end of 2017 at $116 billion.
                    5
                               56. THE PROCTER & GAMBLE COMPANY, (P&G) is an American multi-national
                    6
                            consumer goods corporation headquartered in Cincinnati, Ohio. In 2014, P&G recorded $83.1
                    7
                    8       billion in sales. On November 14, 2014, BERKSHIRE-HATHAWAY announced it would acquire

                    9       DURACELL from PROCTOR & GAMBLE for $4.7 billion in an all-stock swap deal, which

                 10         ultimately closed on February 29, 2016.
                 11            57. COSTCO WHOLESALE CORPORATION, headquartered in Issaquah, Washington, is
                 12
                            an American multinational corporation operating a chain of membership-only warehouse clubs,
                 13
                            trading as “COSTCO.” It is ranked #15 on the Fortune 500 rankings of the largest United States
                 14
                            corporations by revenue. As of November 2018, COSTCO is the second largest retailer in the
                 15
                 16         world after Walmart, operating 766 warehouses (including 533 in the United States and Puerto

                 17         Rico, 100 in Canada, 39 in Mexico, 28 in the United Kingdom, 26 in japan, 15 in South Korea, 13
                 18         in Taiwan, 10 in Australia, 2 in Spain, 1 in Iceland, and 1 in France), with 2018 revenues of
                 19
                            $141.6 billion.
                 20
                               58. HOME DEPOT U.S.A., INC., headquartered in Atlanta, Georgia, is the largest home
                 21
                            improvement retailer in America, selling tools, construction related products and services across
                 22
                 23         the United States in all 50 states, the District of Columbia, Canada, and Mexico. Home Depot is

                 24         ranked #23 on the Fortune 500 rankings with revenue topping $100 billion in 2018.

                 25            59. AMAZON.COM, SERVICES INC., doing business as AMAZON and headquartered in
                 26         Seattle, Washington, is a multinational e-commerce, cloud computing and artificial intelligence
                 27
                            company. AMAZON is the most valuable public company in the world, with revenue in 2017 in
                 28
     Law Offices of
     TIMOTHY P.                                                                                                               20
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 21 of 113



                    1       excess of $177.8 billion.

                    2          60. Nothwithstanding Defendants’ awareness of the parasitic battery drain defect in the
                    3       Duracell LED flashlights, Defendants conspired together and/or acted in concert with each other in
                    4
                            their respective capacities, to proceed with producing, marketing, distributing and selling the
                    5
                            defective Duracell LED flashlights to consumers, and inducing consumers to then needlessly and
                    6
                            repeatedly purchase Duracell and/or other replacement batteries and thereby violating the rights of
                    7
                    8       Representative Plaintiffs and all putative class members by concealing this defect from consumers,

                    9       to retain the ill-gotten profits from their unfair business practices, as further detailed below.

                 10
                 11                                           CLASS ACTION ALLEGATIONS
                 12
                               61. Representative Plaintiffs bring this action pursuant to the provisions of Rules 23(a), (b)(2)
                 13
                            and (b)(3) of the Federal Rules of Civil Procedure, on behalf of themselves and the following
                 14
                            class/subclass(es), collectively, the “classes”:
                 15
                 16                    a. National DURACELL LED Flashlights Class “All persons who resided in the
                                          United States (including its Territories and the District of Columbia) and purchased
                 17                       Duracell LED flashlight models 250, 300 or 350, from DURACELL, COSTCO,
                                          HOME DEPOT, or AMAZON, during the relevant claim period.”
                 18
                                       b. California DURACELL LED Flashlights Class “All persons who resided in the
                 19
                                          state of California and purchased defective Duracell LED flashlights, in the state of
                 20                       California from DURACELL, COSTCO, HOME DEPOT, or AMAZON, during
                                          the relevant claim period.”
                 21
                               62. Defendants, their officers, directors and employees, as well as the Judge(s) assigned to this
                 22
                 23         matter, the jury in this case and the members of their immediate families and Representative

                 24         Plaintiffs’ counsel’s law firm(s) are excluded from each of the Plaintiff classes.

                 25            63. This action has been brought and may properly be maintained as a class action under
                 26         Federal Rule of Civil Procedure Rule 23 because there is a well-defined community of interest in
                 27
                            the litigation, and membership in the proposed classes is easily ascertainable:
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                 21
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                            Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 22 of 113



                    1             a. Numerosity: A class action is the only available method for the fair and efficient

                    2                adjudication of this controversy. The members of the Plaintiff classes are so
                    3                numerous that joinder of all members is impractical, if not impossible.
                    4                Representative Plaintiffs are informed and believe and, on that basis, allege that
                    5                the total number of class members is in the millions of individuals. Membership
                    6                in the classes will be determined by analysis of Defendants' records;
                    7
                                  b. Commonality: The Representative Plaintiffs and the class members share a
                    8
                                     community of interests in that there are numerous common questions and issues
                    9
                                     of fact and law which predominate over questions and issues solely affecting
                 10
                                     individual members, including, but not necessarily limited to:
                 11
                                         i. Whether Defendants had a duty to have disclosed to consumers the parasitic
                 12
                 13                         battery drain when the defective Duracell LED flashlights are turned OFF;

                 14                      ii. Whether Defendants failed to disclose or concealed material information
                 15                         concerning the parasitic battery drain when the defective Duracell LED
                 16
                                            flashlights are turned OFF;
                 17
                                        iii. Whether Defendants breached any express or implied warranties;
                 18
                                        iv. Whether Defendants engaged in fraud;
                 19
                 20                      v. Whether Defendants’ conduct and business practices violate the Consumer

                 21                         Legal Remedies Act (“CLRA”) California Civil Code §§1750, et seq.;

                 22                     vi. Whether Defendants’ conduct and business practices violate the Unfair
                 23                         Competition Law (“UCL”) California Civil Code §§17200, et seq.;
                 24
                                       vii. Whether Defendants’ conduct and business practices constituted deceptive
                 25
                                            trade practices;
                 26
                                       viii. The total number of defective Duracell LED flashlights purchased by
                 27
                 28                         consumers during the relevant claim period through DURACELL directly,
     Law Offices of
     TIMOTHY P.                                                                                                 22
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                  CLASS ACTION COMPLAINT
                            Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 23 of 113



                    1                        and from each of DURACELL’s partner retailers including COSTCO,

                    2                        HOME DEPOT and AMAZON;
                    3                   ix. The total number of Duracell replacement batteries purchased by consumers
                    4
                                             during the relevant claim period through DURACELL directly, and from
                    5
                                             each of DURACELL’s partner retailers including COSTCO, HOME
                    6
                                             DEPOT and AMAZON to replace batteries drained by the defective
                    7
                    8                        Duracell LED flashlights, when they were turned OFF;

                    9                    x. The profits realized from consumers’ purchases of the defective Duracell

                 10                          LED flashlights by DURACELL, its parent companies, PROCTER &
                 11                          GAMBLE CORPORATION and subsequently BERKESHIRE-
                 12
                                             HATHAWAY, INC., and each of its partner retailers including COSTCO,
                 13
                                             HOME DEPOT and AMAZON;
                 14
                                        xi. Whether Representative Plaintiffs and class members are entitled to relief,
                 15
                 16                          the amount and nature of such relief, including injunctive relief and/or

                 17                          restitution.
                 18               c. Typicality: The Representative Plaintiffs’ claims are typical of the claims of the
                 19
                                     Plaintiff classes. Representative Plaintiffs and all members of the Plaintiff classes
                 20
                                     sustained economic damages arising out of and caused by Defendants’ common
                 21
                                     course of conduct in violation of law, as alleged herein.
                 22
                 23               d. Adequacy of Representation: The Representative Plaintiffs in this class action are

                 24                  adequate representatives of each of the Plaintiff classes in that the Representative

                 25                  Plaintiffs have the same interest in the litigation of this case as class members, are
                 26                  committed to vigorous prosecution of this case and have retained competent
                 27
                                     counsel who is experienced in conducting class action litigation of this nature. The
                 28
     Law Offices of
     TIMOTHY P.                                                                                                           23
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                   CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 24 of 113



                    1                      Representative Plaintiffs are not subject to any individual defenses unique from

                    2                      those conceivably applicable to other class members or the classes in their entirety.
                    3                      The Representative Plaintiffs anticipate no management difficulties in this
                    4
                                           litigation.
                    5
                                       e. Superiority of the Class Action procedure: Since the damages suffered by
                    6
                                           individual class members, while not inconsequential, may be relatively small, the
                    7
                    8                      expense and burden of individual litigation by each member makes or may make it

                    9                      impractical for members of the Plaintiff classes to seek redress individually for the

                 10                        wrongful conduct alleged herein. Should separate actions be brought or be required
                 11                        to be brought, by each individual member of the Plaintiff classes, the resulting
                 12
                                           multiplicity of lawsuits would cause undue hardship and expense for the Court and
                 13
                                           the litigants. The prosecution of separate actions would also create a risk of
                 14
                                           inconsistent rulings which might be dispositive of the interests of other class
                 15
                 16                        members who are not parties to the adjudications and/or may substantially impede

                 17                        their ability to adequately protect their interests.
                 18
                                                          COMMON FACTUAL ALLEGATIONS
                 19
                 20            64. THE DURACELL COMPANY caused the defective Duracell LED flashlights to be

                 21         designed, manufactured, and distributed directly or indirectly through DURACELL’s retail
                 22         partners, including COSTCO, HOME DEPOT and AMAZON during the relevant claim period.
                 23
                               65. On information and belief, millions of defective Duracell LED flashlights have been
                 24
                            purchased directly from DURACELL and through DURACELL’s retail partners, including
                 25
                            COSTCO, HOME DEPOT and AMAZON by consumers in California and throughout the United
                 26
                 27         States within the claim period.

                 28            66. Additionally, as a proximate result of the parasitic battery drain when the defective
     Law Offices of
     TIMOTHY P.                                                                                                               24
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 25 of 113



                    1       Duracell LED flashlights were turned OFF, consumers who purchased these defective flashlights,

                    2       were further induced by DURACELL’s marketing appearing on the packaging of these products
                    3       stating, “For best performance, use Duracell alkaline batteries,” to thereafter purchase more
                    4
                            Duracell replacement batteries from DURACELL directly and through DURACELL’s retail
                    5
                            partners, including COSTCO, HOME DEPOT and AMAZON within the relevant claim period.
                    6
                               67. Packaging on Duracell replacement batteries boldly stating, “GUARANTEED 10 YEARS
                    7
                    8       IN STORAGE,” sold by DURACELL and through DURACELL’s retail partners, including

                    9       COSTCO, HOME DEPOT and AMAZON, further foreseeably induced consumers including

                 10         Representative Plaintiffs and Plaintiff putative class members to purchase Duracell replacement
                 11         batteries as a proximate and predictable result of the parasitic battery drain when the defective
                 12
                            Duracell LED flashlights were stored with their power turned OFF.
                 13
                               68. Consumers, including Representative Plaintiffs and Plaintiff putative class members who
                 14
                            purchased the Duracell replacement batteries as a proximate result of the parasitic battery drain
                 15
                 16         when the defective Duracell LED flashlights, reasonably believed these representations pertaining

                 17         to the expected battery storage life and battery operational life (depending on the applied LED
                 18         brightness settings) would be true when the batteries installed in their defective Duracell LED
                 19
                            flashlights were stored with power turned OFF.
                 20
                               69. Despite the reasonable expectations of consumers, including Representative Plaintiffs and
                 21
                            Plaintiff putative class members, as detailed above, Defendants knew and/or should have known--
                 22
                 23         and yet refused to timely disclose—that the Duracell LED flashlight models 230, 300 and 350

                 24         were and are defective, including, but not limited to, defects in their design and manufacturing

                 25         which cause(d) them to rapidly drain the batteries with power turned OFF.
                 26            70. Indeed, as early as 2014, numerous consumers, including Plaintiff putative class members,
                 27
                            experienced and/or reported the parasitic battery drain defect present in the Duracell LED
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                 25
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 26 of 113



                    1       flashlight models 250, 300 and 350.

                    2          71. Specifically, Defendants and each of them were put on notice through complaints made to
                    3       their respective customer service departments, as well as public internet postings by consumers,
                    4
                            including Plaintiff putative class members, describing the parasitic battery drain design and/or
                    5
                            manufacturing defect in the Duracell LED flashlight model 250 (see Exhibit 14).
                    6
                               72. Similarly, Defendants and each of them were put on notice through complaints made to
                    7
                    8       their respective customer service departments, as well as public internet postings by consumers,

                    9       including Plaintiff putative class members, describing the parasitic battery drain design and/or

                 10         manufacturing defect in the Duracell LED flashlight model 300 (see Exhibit 15).
                 11            73. Additionally, Defendants and each of them were put on notice through complaints made to
                 12
                            their respective customer service departments, as well as public internet postings by consumers,
                 13
                            including Plaintiff putative class members, describing the parasitic battery drain design and/or
                 14
                            manufacturing defect in the Duracell LED flashlight model 350 (see Exhibit 16).
                 15
                 16
                                                             FIRST CLAIM FOR RELIEF
                 17                                   FRAUD/FRAUDULENT CONCEALMENT
                                                        (for the California and National Classes)
                 18
                               74. Representative Plaintiffs incorporate in this cause of action every allegation of the
                 19
                 20         preceding paragraphs, with the same force and effect as though fully set forth herein.

                 21            75. Representative Plaintiffs, on behalf of themselves and all purchasers of defective Duracell
                 22         LED flashlights as described herein, allege that Defendant DURACELL made false statements of
                 23
                            fact (i.e. that these Duracell flashlights would be ready for use in an emergency, and that Duracell
                 24
                            batteries would provide advertised run times after being stored inside these flashlights during their
                 25
                            stated storage life), that Defendants knew these statements were false at the time they made them
                 26
                 27         (because of the known parasitic battery drain designed into these flashlights), that the statements

                 28         were made to induce the plaintiffs to purchase the defective flashlights and to induce them to
     Law Offices of
     TIMOTHY P.                                                                                                                26
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 27 of 113



                    1       depend upon their reliability, and that Plaintiffs and the Plaintiff putative class members were

                    2       damaged when the defective flashlights did not work as described, and were all further damaged
                    3       when they had to buy more and more Duracell batteries to power these defective flashlights as
                    4
                            they repeatedly fully drained Duracell (and/or other brand) batteries in 30 days or less.
                    5
                               76. Representative Plaintiffs, on behalf of all purchasers of Duracell LED flashlights as
                    6
                            described herein, alleges that COSTCO, HOME DEPOT, AMAZON and any/all other similarly
                    7
                    8       situated retail partners of DURACELL, made or displayed false statements of fact (i.e. that these

                    9       flashlights would be ready in an emergency, etc.), that Defendants knew the statements were false

                 10         because of the numerous complaints COSTCO, HOME DEPOT, and AMAZON had received
                 11         from consumers directly, and as broadly posted on public internet sites, that Defendants continued
                 12
                            to advertise, stock, market, and sell defective Duracell LED flashlights, knowing they were indeed
                 13
                            defective, and those actions were taken to induce the Plaintiffs and all those similarly situated (the
                 14
                            Plaintiff putative class members) to purchase these defective flashlights, and to induce them to
                 15
                 16         depend upon their reliability, and that Plaintiffs and the Plaintiff putative class members were

                 17         damaged when these defective flashlights did not work as described, and when Plaintiffs and the
                 18         Plaintiff putative class members had to buy more and more replacement Duracell (and/or other
                 19
                            brand) batteries to power these defective flashlights, as they repeatedly fully drained these
                 20
                            replacement batteries in 30 days or less.
                 21
                               77. At all relevant times herein, Defendants individually and collectively omitted material facts
                 22
                 23         and/or made misrepresentations of material facts to Representative Plaintiffs and Plaintiff putative

                 24         class members regarding the true nature and scope of the parasitic battery drain inherent in the

                 25         defect Duracell LED flashlights. Defendants knew those material omissions and/or material
                 26         misrepresentations of facts were false or misleading when nondisclosed or made.
                 27
                               78. Defendants knowingly concealed the material fact of the parasitic battery drain when the
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                27
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 28 of 113



                    1       defective Duracell LED flashlights were turned OFF, and they continued to make the material

                    2       misrepresentation of fact guaranteeing that installed replacement batteries would last for 10-years
                    3       when stored, knowing that when stored inside the defective Duracell LED flashlights with power
                    4
                            turned OFF, the batteries would be fully depleted in 30 days or less.
                    5
                               79. Misleading “cautions” issued by DURACELL endangered consumers and mislead them to
                    6
                            not adhere to the best safety practices, i.e. store batteries inside flashlights, such that they would
                    7
                    8       be instantly ready for use in an emergency.

                    9          80. Defendants made these misrepresentations of material facts and concealed the material

                 10         facts alleged herein intentionally and/or recklessly, so as to induce reliance thereupon.
                 11            81. Representative Plaintiffs and Plaintiff putative class members would have acted differently
                 12
                            had the falsity of the misrepresentations and/or omitted facts been disclosed to them.
                 13
                               82. As a direct and proximate result of Defendants’ misrepresentation, concealment, and
                 14
                            suppression of material facts, Representative Plaintiffs and Plaintiff putative class members have
                 15
                 16         sustained damage by bearing the cost of repeatedly purchasing replacement batteries for the

                 17         defective Duracell LED flashlights due to the parasitic battery drain, and/or purchasing
                 18         replacement defective and/or non-defective Duracell LED flashlights with Duracell batteries
                 19
                            included.
                 20
                               83. The total amount of damages suffered by Representative Plaintiffs and Plaintiff putative
                 21
                            class members will be proven at trial. Further, Representative Plaintiffs and Plaintiff putative class
                 22
                 23         members are entitled to and hereby seek rescission, interest, costs of suit, attorneys' fees and/or

                 24         other relief the court deems appropriate.

                 25            84. Finally, at all times herein mentioned, Defendants intended to cause or acted with reckless
                 26         disregard of the probability of causing damage to Representative Plaintiffs and Plaintiff putative
                 27
                            class members, and because Defendants are guilty of oppressive, fraudulent and/or malicious
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                   28
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 29 of 113



                    1       conduct, Representative Plaintiffs and Plaintiff putative class members are entitled to an award of

                    2       exemplary or punitive damages against Defendants in an amount adequate to deter such conduct in
                    3       the future.
                    4
                                                      SECOND CLAIM FOR RELIEF
                    5                     VIOLATION OF THE CONSUMERS LEGAL REMEDIES ACT
                                                    (California Civil Code §1750, et seq.)
                    6                                   (for the California Class Only)
                    7           85. Representative Plaintiffs incorporate in this cause of action every allegation of the
                    8
                            preceding paragraphs, with the same force and effect as though fully set forth herein.
                    9
                                86. This claim for relief is brought pursuant to the CLRA (the Consumer Legal Remedies Act,
                 10
                            California Civil Code §§1750, et a1.). Representative Plaintiffs and the California putative class
                 11
                 12         members are "consumers," as that term is defined by Civil Code §1761(d) because they bought the

                 13         Duracell LED flashlight models 250, 300 and 350, and replacement Duracell batteries therefor, for

                 14         personal, family, or household purposes.
                 15
                                87. Representative Plaintiffs and the California putative class members have engaged in a
                 16
                            “transaction” with Defendants, as that term is defined by Civil Code §1761(e).
                 17
                                88. Defendants’ conduct constitutes an unfair method of competition and unfair and deceptive
                 18
                            acts and practices under the CLRA, and were undertaken in transactions intended to result in, and
                 19
                 20         which in fact resulted in, the sale of goods to consumers – namely, to repeatedly sell replacement

                 21         Duracell batteries to consumers who previously purchased the defective Duracell LED flashlights,
                 22         and/or sell replacement flashlights for these defective flashlights (which in turn might have also
                 23
                            been defective).
                 24
                                89. By engaging in the conduct alleged above, Defendants violated California Civil Code
                 25
                            §1770 by, inter alia, misrepresenting and concealing the nature and scope of the parasitic battery
                 26
                 27         drain defect as Representative Plaintiffs and California putative class members bore the cost of

                 28         multiple sets of replacement Duracell batteries, and/or purchasing replacement flashlights, and/or
     Law Offices of
     TIMOTHY P.                                                                                                              29
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 30 of 113



                    1       otherwise incurred damages.

                    2          90. By concealing the parasitic battery drain inherent in the defect Duracell LED flashlights
                    3       from the Representative Plaintiffs and the Plaintiff putative California class members, Defendants
                    4
                            misrepresented that these LED flashlights and the replacement Duracell batteries therefore have
                    5
                            particular characteristics, uses and benefits or qualities, and are of a particular standard, quality or
                    6
                            grade, in violation of Civil Code § 1770.
                    7
                    8          91. By engaging in the conduct alleged herein, Defendants also advertised and have continued

                    9       to advertise goods with the intent not to sell them as advertised, in violation of California Civil

                 10         Code §1770(a)(9).
                 11            92. Pursuant to §1782 of the CLRA, written notices were sent to each of the Defendants
                 12
                            regarding its violations of the CLRA, thereby providing Defendants with an opportunity to correct
                 13
                            or otherwise rectify the problems alleged herein within 30 days of receipt of that notice.
                 14
                               93. Representative Plaintiffs, on behalf of themselves and the Plaintiff putative California
                 15
                 16         class, now seeks this Court’s Order requiring Defendants to, inter alia: (a) cease violating the

                 17         CLRA by modifying the defective Duracell LED flashlights not yet sold to the consumers in a
                 18         manner that prevents these flashlights from suffering the parasitic battery drain issue when they
                 19
                            are turned OFF, (b) notify California putative class members that the rapid parasitic battery drain
                 20
                            in the previously purchased defective Duracell LED flashlights is the result of design and/or
                 21
                            manufacturing defects, and (c) provide California putative class members with new Duracell
                 22
                 23         batteries for the defective Duracell LED flashlights, free of charge, for the life of the affected

                 24         flashlights, or, in the alternative, replace these defective Duracell LED flashlights (or their

                 25         defective components, i.e end caps), such that consumers will no longer experience parasitic
                 26         battery drain or be exposed to the danger of having their trusted-brand LED flashlights fail to turn
                 27
                            on and provide reliable light in the event of emergencies, such as natural disasters, which Duracell
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                   30
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 31 of 113



                    1       had promoted these products to be specifically ideally suited and purchased for.

                    2
                                                            THIRD CLAIM FOR RELIEF
                    3                             BREACH OF STATUTORY EXPRESS WARRANTY
                    4                            (Magnuson-Moss Warranty Act, 15 U.S.C. §2301, et seq.)
                                                        (for the California and National Classes)
                    5
                                94. Representative Plaintiffs incorporate in this cause of action every allegation of the
                    6
                            preceding paragraphs, with the same force and effect as though fully set forth herein.
                    7
                    8           95. Representative Plaintiffs and the Plaintiff putative class members are “consumers” within

                    9       the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. §2301(3).

                 10             96. Defendants are each a “supplier” and “warrantor” within the meaning of 15 U.S.C.
                 11         §§2301(4)-(5).
                 12
                                97. The defective Duracell LED flashlights, are “consumer products” within the meaning of 15
                 13
                            U.S.C. §§2301(1).
                 14
                                98. Each of Defendants’ warranties is a “written warranty” within the meaning of 15 U.S.C.
                 15
                 16         §§2301(6).

                 17             99. Defendants breached the warranty by, inter alia:
                 18                      a. Selling the Duracell LED flashlight models 250, 300 and 350, with defective
                                            designs and/or defective manufacturing such that they would drain the batteries
                 19
                                            within 30 days or less while normally installed in the flashlights with power turned
                 20                         OFF;

                 21                      b. Warranting that Duracell batteries were “Guaranteed for 10 years in storage”
                                            despite knowledge that the defective Duracell LED flashlights would, in fact, drain
                 22                         these Duracell batteries within 30 days or less, whenever Duracell batteries are
                 23                         stored in these flashlights with power turned OFF.

                 24             100.         Defendants’ breach of warranty deprived Representative Plaintiffs and millions of

                 25         Plaintiff putative class members of the benefits of their bargains.
                 26             101.         The amount in controversy in this action exceeds $50,000, exclusive of interest and
                 27
                            costs.
                 28
     Law Offices of
     TIMOTHY P.                                                                                                               31
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 32 of 113



                    1          102.        There are more than 100 members each of the proposed classes/subclasses.

                    2          103.        Defendants have had a reasonable opportunity to cure their breach of written
                    3       warranty, and failed to do so.
                    4
                               104.        As a direct and proximate result of Defendants’ breach of express warranty,
                    5
                            Representative Plaintiffs and the Plaintiff putative class members sustained damages and other
                    6
                            losses in an amount to be determined at trial.
                    7
                    8          105.        Further, Representative Plaintiffs and Plaintiff putative class members are entitled

                    9       to and hereby seek rescission, interest, costs of suit, attorneys’ fees and/or other relief the court

                 10         deems appropriate.
                 11                                          FOURTH CLAIM FOR RELIEF
                 12                                       BREACH OF EXPRESS WARRANTY
                                                          (for the California and National Classes)
                 13
                               106.        Representative Plaintiffs incorporate in this cause of action every allegation of the
                 14
                            preceding paragraphs, with the same force and effect as though fully set forth herein.
                 15
                 16            107.        Defendants warranted that each of the Duracell LED flashlight models 250, 300

                 17         and 350, was free of defects when it sold these products to Representative Plaintiffs and class
                 18         members.
                 19
                               108.        This warranty became part of the basis of the bargain. Accordingly, Defendants’
                 20
                            warranty is an express warranty.
                 21
                               109.        Defendants breach this warranty by, inter alia:
                 22
                 23                    a. Knowingly concealing the material fact of the parasitic battery drain in the
                                          defective Duracell LED flashlights when they are stored under normal conditions
                 24                       with power turned OFF, and

                 25                    b. Making the material misrepresentation of fact guaranteeing that Duracell
                                          replacement batteries would last for 10-years when stored, knowing that when they
                 26                       are stored, for future use in an emergency, as advertised by Duracell and as would
                 27                       be reasonably expected by the consumers, inside the defective Duracell LED
                                          flashlights with power turned OFF, these Duracell batteries would be depleted
                 28                       completely in 30 days or less.
     Law Offices of
     TIMOTHY P.                                                                                                            32
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                           CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 33 of 113



                    1
                               110.        Defendants were on notice of the defects vis-à-vis direct complaints from Plaintiff
                    2
                            putative class members, the internet message boards and product support forums maintained by
                    3
                    4       Defendants, and from published product reviews on countless websites.

                    5          111.         As a direct and proximate result of Defendants’ breach of express warranty,

                    6       Representative Plaintiffs and Plaintiff putative class members sustained damages and losses in an
                    7       amount to be determined at trial. Further, Representative Plaintiffs and Plaintiff putative class
                    8
                            members are entitled to and hereby seek rescission, interest, costs of suit, attorneys’ fees and/or
                    9
                            other relief the Court deems appropriate.
                 10
                 11                               FIFTH CLAIM FOR RELIEF
                 12         UNFAIR BUSINESS PRACTICES PURSUANT TO THE UNFAIR COMPETITION ACT
                                                   (for the California Class Only)
                 13
                               112.        Representative Plaintiffs incorporate in this cause of action every allegation of the
                 14
                            preceding paragraphs, with the same force and effect as though fully set forth herein.
                 15
                 16            113.        Representative Plaintiffs and California putative class members bring this cause of

                 17         action, seeking equitable and statutory relief to stop the misconduct of Defendants, as complained
                 18         of herein, and seeking restitution from Defendants for the unfair, unlawful and fraudulent business
                 19
                            practices described herein.
                 20
                               114.        The knowing conduct of Defendants, as alleged herein, constitutes an unlawful
                 21
                            and/or fraudulent business practice, as set forth in California Business & Professions Code §§
                 22
                 23         17200-17208 (the "UCL"). Such violations include, but are not necessarily limited to fraudulent

                 24         and deceitful conduct and violations of California Civil Code §§ 1709-1711 and the Consumer

                 25         Legal Remedies Act, California Civil Code §§ 1770(a)(5), (a)(7), and (a)(9).
                 26            115.        Defendants’ knowing violations of the UCL continue to this day.
                 27
                               116.        Defendants’ knowing failure to adopt policies in accordance with and/or adhere to
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                   33
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                         CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 34 of 113



                    1       these laws, all of which are binding upon and burdensome to Defendants’ competitors, engenders

                    2       an unfair competitive advantage for Defendants, thereby constituting an unfair business practice,
                    3       as set forth in California Business & Professions Code §§ 17200-17208
                    4
                               117.        By engaging in these unlawful business practices, Defendants have enjoyed an
                    5
                            advantage over their competition and a resultant disadvantage to the public and California class
                    6
                            members for the entire four year claim period set forth in Business & Professions Code §17208.
                    7
                    8          118.        Defendants’ knowing failure to adopt policies in accordance with and/or adhere to

                    9       these laws, all of which are binding upon and burdensome to Defendants’ competitors, engenders

                 10         an unfair competitive advantage for Defendants, thereby constituting an unfair business practice,
                 11         as set forth in California Business & Professions Code §§ 17200-17208.
                 12
                               119.        Defendants have clearly established a policy of accepting a certain amount of
                 13
                            collateral damage, as represented by the damages to Representative Plaintiffs and California class
                 14
                            members herein alleged, as incidental to its business operations, rather than accept the alternative
                 15
                 16         costs of full compliance with fair, lawful and honest business practices ordinarily borne by

                 17         responsible competitors of Defendants and as set forth in legislation and the judicial record.
                 18            120.        Representative Plaintiffs and California putative class members request that this
                 19
                            Court enter such orders or judgments as may be necessary to enjoin Defendants from continuing
                 20
                            these unfair, unlawful, and/or deceptive practices and to restore to Representative Plaintiffs and
                 21
                            California class members any money Defendants acquired by unfair competition, including
                 22
                 23         restitution and/or restitutionary disgorgement, as provided in California Business & Professions

                 24         Code § 17200, et seq.; and for such other relief set forth below.

                 25
                                                                REQUEST FOR RELIEF
                 26
                 27         WHEREFORE, the Representative Plaintiffs, on behalf of themselves and each member of the

                 28         proposed National and California classes, respectfully request that this Court enter judgment in
     Law Offices of
     TIMOTHY P.                                                                                                                  34
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                        CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 35 of 113



                    1       their favor and for the following specific relief against Defendants, and each of them, jointly and

                    2       separately, as follows:
                    3                 1. That the Court declare, adjudge, and decree that this action is a proper class action
                    4
                            and certify each of the proposed classes and/or any other appropriate subclasses under F.R.C.P.
                    5
                            Rule 23 (b)(1), (b)(2), and/or (b)(3), including appointment of Representative Plaintiffs’ counsel
                    6
                            as Class Counsel;
                    7
                    8                 2. For an award to Representative Plaintiffs and members of both classes of compensatory

                    9       and special damages in an amount to be proven at trial;

                 10                   3. That Defendants be found to have made negligent misrepresentations and/or material
                 11         omissions of fact to Representative Plaintiffs and members of both classes;
                 12
                                      4. [For the California class only]: That the Court enjoin Defendants, ordering them to
                 13
                            cease and desist from unlawful activities in further violation of California Business and
                 14
                            Professions Code § 17200, et seq.;
                 15
                 16                   5. For equitable relief enjoining Defendants from engaging in the wrongful conduct alleged

                 17         herein;
                 18                   6. That the Court enjoin DURACELL from engaging in its current “plausible deniability
                 19
                            cover” for the wrongful conduct alleged herein (i.e. using their websites and other publications to
                 20
                            promote misleading “cautions” that dangerously contradict the best safety practices, by instructing
                 21
                            consumers to remove and store batteries outside the defective Duracell LED flashlights).
                 22
                 23         Consumers should in fact store batteries safely installed inside their non-defective LED

                 24         flashlights, thus making them instantly ready for use during emergencies, and consumers should

                 25         also test their flashlights, as well as remove and inspect the batteries approximately once per year,
                 26         and then replace the installed batteries during the last year of their advertised shelf life.
                 27
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                  35
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                           CLASS ACTION COMPLAINT
                               Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 36 of 113



                    1               7. For interest on the amount of any and all economic losses, at the prevailing legal rate;

                    2               8. For an award of punitive and/or exemplary damages, in an amount sufficient to deter
                    3       such conduct in the future;
                    4
                                    9. For an award of reasonable attorneys' fees;
                    5
                                    10. For costs of suit and any and all other such relief as the Court deems just and proper;
                    6
                                    11. For all other Orders, findings, and determinations identified and sought in this
                    7
                    8       Complaint.

                    9

                 10                                                    JURY DEMAND
                 11                 Representative Plaintiffs and members of each of the Plaintiff classes hereby demand trial
                 12
                            by jury on all issues triable of right by jury.
                 13
                 14                                                           Respectfully submitted,
                 15
                 16
                 17
                            DATED: January 31, 2019                 By:
                 18
                                                                              TIMOTHY P. RUMBERGER, Esq.
                 19
                                                                              Law Offices of Timothy P. Rumberger Law
                 20                                                           Counsel for Representative Plaintiffs
                                                                              and Class Counsel for all putative Class Members
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
     Law Offices of
     TIMOTHY P.                                                                                                                   36
    RUMBERGER
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                                          CLASS ACTION COMPLAINT
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 37 of 113




            EXHIBIT 1


    DURACELL BRAND
AAA BATTERY MULTI-PACKS

                    at COSTCO

                     2019-01-26




            EXHIBIT 1
                                                                 37
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 38 of 113




                                                                 38
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 39 of 113




                                                                 39
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 40 of 113




            EXHIBIT 2


       DURACELL
AAA BATTERY MULTI-PACKS
     RETAIL DISPLAYS
           and
       MARKETING

                    at COSTCO

                     2019-01-26



            EXHIBIT 2
                                                                 40
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 41 of 113




                                                                 41
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 42 of 113




            EXHIBIT 3


    KIRKLAND BRAND
(DURACELL OEM for COSTCO)
AAA BATTERY MULTI-PACKS

                    at COSTCO

                     2019-01-26




            EXHIBIT 3
                                                                 42
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 43 of 113




                                                                 43
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 44 of 113




            EXHIBIT 4


    KIRKLAND BRAND
(DURACELL OEM for COSTCO)
AAA BATTERY MULTI-PACKS
     RETAIL DISPLAYS
           and
       MARKETING

                    at COSTCO

                     2019-01-26



            EXHIBIT 4
                                                                 44
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 45 of 113




                                                                 45
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 46 of 113




            EXHIBIT 5


       CURRENT
DURACELL LED FLASHLIGHT
    RETAIL DISPLAYS
          and
      MARKETING

                    at COSTCO

                     2019-01-26




            EXHIBIT 5
                                                                 46
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 47 of 113




                                                                 47
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 48 of 113




            EXHIBIT 6


   ONLINE MARKETING
           of
DURACELL LED FLASHLIGHTS

 at http://duracellflashlights.com

                     2019-01-26




            EXHIBIT 6
                                                                 48
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 49 of 113




                                                                 49
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 50 of 113




                                                                 50
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 51 of 113




                                                                 51
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 52 of 113




            EXHIBIT 7


    ONLINE FAQ PAGE
           for
DURACELL LED FLASHLIGHTS

 at http://duracellflashlights.com

                     2019-01-26




            EXHIBIT 7
                                                                 52
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 53 of 113




                                                                 53
       Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 54 of 113
  faq | DURACELL FLASHLIGHTS                                                                    01/26/19, 01)09




           (tel:1-888-910-2280)


     FAQ
  faq | DURACELL FLASHLIGHTS                                                                    01/26/19, 01)09

                           ABOUT FLASHLIGHTS
           (tel:1-888-910-2280)
         Why doesn’t the flashlight power on?

     FAQ      ABOUT
      Why is the         FLASHLIGHTS
                 flashlight beam not shining straight?

             doesn’t
         Why is        the flashlight
                the flashlight beam power
                                      weak?on?
  faq | DURACELL FLASHLIGHTS                                                                    01/26/19, 01)08

             Check
         There     the battery
               is some  waterpolarity.
                               or vaporBatteries
                                           insidemay
                                                  thehave been inserted incorrectly.
                                                      flashlight?
              Batteries may be dead. Replace with fresh new Duracell batteries and power
           (tel:1-888-910-2280)
             onis
         There  again.
                  battery fluid leaking?
                  For the best performance, use Duracell alkaline batteries.
     FAQ  The
      I hear   ABOUT
               contacts
             a rattle   mayFLASHLIGHTS
                      withinbe dirty.
                             the      Always keep contacts clean. Alcohol and cotton
                                 flashlight?
                  swap can be used to clean contacts.
         Why
         Whendoesn’t   the flashlight
               the flashlight         power
                               is turned on, iton?
                                                begins to flash and will not
         provide a constant beam.
         Why is the flashlight beam not shining straight?
         What if the flashlight does not turn on at all?
         Why is the flashlight beam weak?
                  Check to see if any on the batteries are installed in a reversed position with
         There is some water or vapor inside the flashlight?
                  the WRONG POLARITY. To ensure correct polarity, align          + end of battery to
         There is battery fluid leaking?
                  positive indicator on flashlight or battery cartridge and   – end of battery to
             negative
         I hear        indicator
                a rattle withinofthe
                                  flashlight or battery cartridge.
                                     flashlight?
             The batteries may be dead or dying. Exchange with new fresh batteries and
         Whenpower
               the on again. For
                   flashlight  isthe best performance,
                                  turned   on, it beginsuse
                                                          toDuracell alkaline
                                                             flash and   will batteries.
                                                                              not
         provide a constant
             Check            beam.
                   battery contacts for cleanliness. Always keep contacts clean.

         What if the flashlight does not turn on at all?
         Why does my flashlight drain the batteries when not in use?
         Why does my flashlight drain the batteries when not in use?

         WhyFor bestlight
             is the  battery
                          dimperformance,
                                and only remove
  http://duracellflashlights.com/faq/
                                                 the batteries from the flashlight whenPage 1 of 3
                                          strobing?
                  not in use.
         What if the flashlight beam appears to have a shadow in the beam?

         Why is the light dim and only strobing?
  http://duracellflashlights.com/faq/                                                               Page 1 of 2




BelowWhat
      is from
           if thethe FAQ atbeam
                  flashlight mainappears
                                  site, www.duracell.com
                                          to have a shadow in the beam?

         What if the flashlight’s beam intensity has decreased significantly
         after a few uses?


  http://duracellflashlights.com/faq/                                                               Page 1 of 2




                                                                                                                  54
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 55 of 113




         EXHIBIT 8

        RETAIL
          and
   ONLINE MARKETING
          and
 PRODUCT INFORMATION
          for
DURACELL LED FLASHLIGHT
MODEL 250 (LUMEN)
 at http://duracellflashlights.com

                     2019-01-26



         EXHIBIT 8
                                                                 55
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 56 of 113




                                                                 56
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 57 of 113




        PACKAGING - FRONT




                                                                 57
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 58 of 113




         PACKAGING - BACK




                                                                 58
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 59 of 113




                                                             SKU# 1001835121



                 Duracell 250 Lumen Flashlight
    SET UP
   1. To open: Unscrew cap in counter-clockwise direction.
   2. Insert batteries into the battery holder. Insert batteries
      with correct polarity as shown on the battery holder.
   3. To close: Screw cap in clockwise direction.
   4. Press rubber push-button to light.
   NOTE: Do not mix old and new batteries.




    1




    2




    3


    RUBBER CAP SWITCH
     Press the switch at rubber end cap to operate
     a) Press one time for 30% light
     b) Press two times for 100% light
     c) Press three times for flashing strobe light
     d) Press and hold switch for momentary-on light

                                                                               59
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 60 of 113




         CAUTION
        Always purchase the correct size and grade of battery most
        suitable for the intended use. Do not mix alkaline, standard
         (carbon-zinc), or rechargeable (nickel-cadmium) batteries.
        Replace all batteries of a set at the same time.
        Clean the battery contacts and also those of the device prior
        to battery installation.
        Ensure the batteries are installed correctly with regard to polarity
         (+ and -).
        Remove batteries from equipment which is not to
        be used for an extended period of time.
        Remove used batteries promptly.
         NOTE
        Changes or modifications not approved by the party responsible
        for compliance could void user’s authority to operate the equipment.
        This equipment has been tested and found to comply with the limits
        for a Class B digital device, pursuant to Part 15 of the FCC Rules.
        These limits are designed to provide reasonable protection against
        harmful interference in a residential installation. This equipment
        generates, uses and can radiate radio frequency energy and, if not
        installed and used in accordance with the instructions, may cause
        harmful interference to radio communications. However, there is no
        guarantee that interference will not occur in a particular installation.
        If this equipment does cause harmful interference to radio or television
        reception, which can be determined by turning the equipment off and
        on, the user is encouraged to try to correct the interference by one or
        more of the following measures:
        -- Reorient or relocate the receiving antenna.
        -- Increase the separation between the equipment and receiver.
        -- Connect the equipment into an outlet on a circuit different from that
            to which the receiver is connected.
        -- Consult the dealer or an experienced radio/TV technician for help.
        This device complies with Part 15 of the FCC Rules. Operation is
        subject to the following two conditions:
        (1) This device may not cause harmful interference, and
        (2) This device must accept any interference received,
        including interference that may cause undesired operation.




                                                                                   60
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 61 of 113




         EXHIBIT 9

        RETAIL
          and
   ONLINE MARKETING
          and
 PRODUCT INFORMATION
          for
DURACELL LED FLASHLIGHT
MODEL 300 (LUMEN)
 at http://duracellflashlights.com

                     2019-01-26


         EXHIBIT 9
                                                                 61
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 62 of 113




                                                                 62
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 63 of 113




        PACKAGING - FRONT




                                                                 63
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 64 of 113




         PACKAGING - BACK




                                                                 64
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 65 of 113




                                                                 65
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 66 of 113




                                                                 66
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 67 of 113




                                                                 67
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 68 of 113




          EXHIBIT 10

        RETAIL
          and
   ONLINE MARKETING
          and
 PRODUCT INFORMATION
          for
DURACELL LED FLASHLIGHT
MODEL 350 (LUMEN)
 at http://duracellflashlights.com

                     2019-01-26



       EXHIBIT 10
                                                                 68
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 69 of 113




                                                                 69
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 70 of 113




        PACKAGING - FRONT




                                                                 70
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 71 of 113




         PACKAGING - BACK




                                               • Compact design makes it
                                                 ideal for home, car,
                                                 outdoors and
                                                 emergencies
                                               • For the best performance,
                                                 use Duracell alkaline
                                                 batteries
                                               • Replace all used batteries
                                                 at the same time

                                                                         71
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 72 of 113




                                                                 72
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 73 of 113




                                                                 73
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 74 of 113




                                                                 74
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 75 of 113




          EXHIBIT 11

        RETAIL
          and
   ONLINE MARKETING
          and
 PRODUCT INFORMATION
          for
DURACELL LED FLASHLIGHT
MODEL 380 (LUMEN)
 at http://duracellflashlights.com

                     2019-01-26



       EXHIBIT 11
                                                                 75
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 76 of 113




        PACKAGING - FRONT




                                                                 76
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 77 of 113




         PACKAGING - BACK
                                           • Eliminates power drain of
                                             batteries in off position




                                                                         77
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 78 of 113




                                            ITM. / ART. 1145374




              INSTRUCTIONS / INSTRUCCIONES

                           380
                         LUMENS • LÚMENES

                       LED Flashlight
                     Lampe de poche DEL
                        Linterna LED




                                                        8100 cd

                                                          180 m




                                                           380
                                                         LUMENS
                                                        LÚMENES




                                                         1.5 h




                                                          7h




                                                                  78
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 79 of 113




                                                                                  ITM. / ART. 1145374
       LED Flashlight
       Lampe de poche
       Linterna LED
         SET-UP                                       INSTALLATION                          FUNCIONAMIENTO
       1. To open: Unscrew cap in                      1                      2
       counter-clockwise direction.
       2. Insert batteries into the battery
       holder. Insert batteries with correct
       polarity as shown on the battery
       holder.
       3. To close: Screw cap in clockwise
       direction.
       4. Slide head of flashlight to select
       wide or narrow light beam.
       5. A) Turn battery lock dial
       counterclockwise to disengage
       battery power or B) clockwise to
       engage power.
                                                       3                                4
       1. Pour ouvrir, dévissez le capuchon
       dans le sens inverse des aiguilles
       d’une montre.
       2. Insérez les piles en respectant la
       polarité, comme indiqué dans le
       compartiment à piles.
       3. Pour refermer, vissez le capuchon
       dans le sens des aiguilles d’une
       montre.
       4. Glissez la tête de la lampe pour
       choisir un faisceau large ou étroit.
       5. A) Tournez le verrouillage des piles
       dans le sens antihoraire pour
       désactiver les piles et B) dans le sens
       horaire pour les activer.
                                                       5A                             5B
       1. Para abrir: desenrosque la base en
       el sentido contrario a las agujas del
       reloj.
       2. Inserte las pilas en los
       compartimentos del portapilas.
       Asegúrese de insertarlas con la
       polaridad correcta, tal y como se
       indica en cada compartimento.
       3. Para cerrar: enrosque la base en el
       sentido de las agujas del reloj.
       4. Deslice el cabezal de la linterna
       para elegir un haz de luz ancho o
       estrecho.
       5. A) Gire el cabezal de bloqueo de las
       pilas en sentido anti-horario para
       desactivar las pilas y B) en sentido
       horario para activarlas.

       RUBBER CAP SWITCH
       Press the switch at rubber end cap to operate.
       a) Press one time for high level light
       b) Press two times for low level light
       c) Press three times for off
       INTERRUPTEUR AVEC CAPUCHON
        Appuyez sur l’interrupteur avec capuchon pour faire
        fonctionner l’appareil.
        a) Appuyez une fois pour obtenir un éclairage de forte intensité
        b) Appuyez deux fois pour obtenir un éclairage de faible intensité
        c) Appuyez trois fois pour éteindre

       INTERRUPTOR EN LA BASE DE GOMA
       Para encender la linterna, presione el interruptor situado en el extremo de goma de la base.
       a） Presione una vez para obtener una luz de alta intensidad
       b） Presione dos veces para obtener una luz de baja intensidad
       c) Presione tres veces para apagar

                Keep batteries away from children
                Gardez les piles hors de portée des enfants
                Mantenga las pilas fuera del alcance de los niños.




                                                                                                             79
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 80 of 113




           CAUTION
       CAUTION: Keep batteries from children. Do not swallow. If swallowed, consult a physician or call
       your local poison control at once for information on treatment. Ingestion may lead to serious injury
       or death. Batteries may explode or leak, and cause burn injury, if recharged, disposed of in fire,
       mixed with a different battery type, inserted backwards or disassembled. Replace all used batteries
       at the same time. Do not mix old and new batteries. Do not carry batteries loose in your pocket or
       purse. Do not remove the battery label. Do not shine LED light directly in the eyes.

      FCC STATEMENT OF COMPLIANCE
              NOTE
      WARNING: Changes or modifications not approved by the party responsible for compliance
      could void user’s authority to operate the equipment. This equipment has been tested and
      found to comply with the limits for a Class B digital device, pursuant to Part 15 of the FCC
      Rules. These limits are designed to provide reasonable protection against harmful interference
      in a residential installation. This equipment generates, uses and can radiate radio frequency
      energy and, if not installed and used in accordance with the instructions, may cause harmful
      interference to radio communications. However, there is no guarantee that interference will not
      occur in a particular installation. If this equipment does cause harmful interference to radio or
      television reception, which can be determined by turning the equipment off and on, the user is
      encouraged to try to correct the interference by one or more of the following measures:
      - Reorient or relocate the receiving antenna.
      - Increase the separation between the equipment and receiver.
      - Connect the equipment into an outlet on a circuit different from that to which the receiver is
      connected.
      - Consult the dealer or an experienced radio/TV technician for help.

      Note: This device complies with Part 15 of the FCC Rules. Operation is subject to the following
      two conditions: (1) This device may not cause harmful interference, and (2) This device must
      accept any interference received, including interference that may cause undesired operation.


      CAN ICES-3 (B)/NMB-3(B). This Class B digital apparatus complies with Canadian ICES-003.


            CAUTION
       Always purchase the correct size and grade of battery most suitable for the intended use.
       Always replace the whole set of batteries at one time, taking care not to mix old and new ones,
       or batteries of different types. Clean the battery contacts and also those of the device prior to
       battery installation. Ensure the batteries are installed correctly with regard to polarity (+ and -).
       Remove used batteries promptly. Remove batteries from appliances that will not be used for
       long periods of time (months or longer). Keep contacts clean, both on the battery and in the
       appliance.

               Please dispose of batteries according to local regulations for the battery chemistry.

       Working Temperature: -10 ˚C to 40 ˚C / 14° F to 104° F

      Compatible with alkaline batteries and rechargeable batteries.
      DO NOT mix and use alkaline batteries with rechargeable batteries together.
      For the best performance, use Duracell alkaline batteries.

       ©2016 DURACELL, Bethel, CT 06801. Duracell is a registered trademark of Duracell U.S. Operations, Inc.,
                                    used under license. All rights reserved.
                     E
                         Customer Service for North America (English only):
                                         1-888-910-2280
                          Hours: Monday-Friday, 8AM to 5PM Pacific Time


                                                                                                                 80
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 81 of 113




                   Distributed by:                                   Imported by / Importé par :
            Costco Wholesale Corporation                            Costco Wholesale Canada Ltd.*
                    P.O. Box 34535                                     415 W. Hunt Club Road
               Seattle, WA 98124-1535                                      Ottawa, Ontario
                          USA                                             K2E 1C5, Canada
                                                                           1-800-463-3783
                   1-800-774-2678
                                                                           www.costco.ca
                  www.costco.com                      * faisant aﬀaire au Québec sous le nom Les Entrepôts Costco


                   Importado por:                                          Imported by:
           Importadora Primex S.A. de C.V.                           Costco Wholesale UK Ltd /
              Blvd. Magnocentro No.4                                   Costco Online UK Ltd
             San Fernando La Herradura                                    Hartspring Lane
           Huixquilucan, Estado de México                                  Watford, Herts
                      C.P. 52765                                             WD25 8JS
                RFC: IPR-930907-S70                                      United Kingdom
                   (55)-5246-5500                                          01923 213113
                www.costco.com.mx                                       www.costco.co.uk

                    Importado por:                                         Distributed by:
            Costco Wholesale Spain, S.L.U.                          Costco Wholesale Iceland ehf.
          Polígono Empresarial Los Gavilanes                         Kauptún 3-7, 210 Gardabaer
              C/ Agustín de Betancourt,17                                      Iceland
            28906 Getafe (Madrid) España                                   www.costco.is
                   NIF : B86509460
                     900 111 155
                    www.costco.es


                     Distribué par :                                        Imported by:
                     Costco France                                  Costco Wholesale Japan Ltd.
                  1 avenue de Bréhat                                   3-1-4 lkegami-Shincho
               91140 Villebon-sur-Yvette                             Kawasaki-ku, Kawasaki-shi,
                         France                                      Kanagawa 210-0832 Japan
                     01 80 45 01 10                                        044-281-2600
                     www.costco.fr                                       www.costco.co.jp


             Imported and Distributed by:                      Imported by / Manufactured for:
              Costco Wholesale Korea, Ltd.                       Costco President Taiwan, Inc.
                      40, lljik-ro                              No. 656 Chung-Hwa 5th Road
                   Gwangmyeong-si                                     Kaohsiung, Taiwan
               Gyeonggi-do, 14347, Korea                          Company Tax ID: 96972798
                      1899-9900                                         0800-885-889
                   www.costco.co.kr                                  www.costco.com.tw

                                           Imported by:
                                 Costco Wholesale Australia Pty Ltd
                                      17-21 Parramatta Road
                                       Lidcombe NSW 2141
                                             Australia
                                        www.costco.com.au



                          Made in China / Fabriqué en Chine / Hecho en China
                                               Rev. APRIL 5, 2017




                                                                                                                    81
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 82 of 113




          EXHIBIT 12

        RETAIL
          and
   ONLINE MARKETING
          and
 PRODUCT INFORMATION
          for
DURACELL LED FLASHLIGHT
MODEL 500 (LUMEN)
 at http://duracellflashlights.com

                     2019-01-26



       EXHIBIT 12
                                                                 82
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 83 of 113




              PACKAGING - FRONT

• NO BATTERY DRAIN
  IN OFF POSITION




                                                                       83
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 84 of 113




         PACKAGING - BACK




  COSTCO RETAIL DISPLAY




                                                                 84
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 85 of 113




          EXHIBIT 13
    ONLINE PROMOTION
             of
       SUITABILITY
            for
     EMERGENCY USE
             of
DURACELL LED FLASHLIGHTS
           and
   DURACELL BATTERIES
             at
          www.duracell.com/en-us/program/
             duracell-powerforward/


                     2019-01-26



       EXHIBIT 13
                                                                 85
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 86 of 113




                                                                 86
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 87 of 113




                                                                 87
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 88 of 113




                                                                 88
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 89 of 113




                                                                 89
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 90 of 113




                                                                 90
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 91 of 113




                                                                 91
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 92 of 113




                                                                                          MN2400




                                                                                                                                                          Zn/MnO2
                                                                                     Size: AAA (LR03)
                                                                            Alkaline-Manganese Dioxide Battery




    Nominal voltage                                        1.5 V
    Impedance                                              250 m-ohm @ 1 kHz
    Typical weight                                         11 g (0.4 oz)
    Typical volume                                                    3
                                                           3.5 cm (0.2 in )
                                                                                3


    Terminals                                              Flat
    Storage temperature range                              5ºC to 30ºC (41ºF to 86ºF)
    Operating temperature range                            -20ºC to 54ºC (-4ºF to 130ºF)
                                                                                                                     Dimensions shown are IEC standards
    Designation                                            ANSI: 24A IEC: LR03

              Coppertop AAA Constant Current                                                                Coppertop AAA Constant Current
Voltage




                                                                                               Voltage




                            Service Hours                                                                              Service Hours




Berkshire Corporate Park                                                        Delivered capacity is dependent on the applied load, operating
Bethel, CT. 06801 U.S.A.                                                        temperature and cut-off voltage. Please refer to the charts and
Telephone: Toll-free 1-800-544-5454                                             discharge data shown for examples of the energy/service life
www.duracell.com                                                                that the battery will provide for various load conditions.


  This data is subject to change. Performance information is typical. Contact Duracell for the latest information.                       MN24CTUS0413
                                                                                                                                                    Page 1 of 2



                                                                                                                                                               92
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 93 of 113




                                                                                                  MN2400




                                                                                                                                                               Zn/MnO2
                                                                                             Size: AAA (LR03)
                                                                                    Alkaline-Manganese Dioxide Battery

                       Coppertop AAA Constant Power                                                               Coppertop AAA Constant Resistance


        Voltage




                                                                                                       Voltage
                                    Service Hours                                                                            Service Hours



                  Coppertop AAA Constant Temperature at 100 mA
        Voltage




                                    Service Hours




        Berkshire Corporate Park                                                        Delivered capacity is dependent on the applied load, operating
        Bethel, CT. 06801 U.S.A.                                                        temperature and cut-off voltage. Please refer to the charts and
        Telephone: Toll-free 1-800-544-5454                                             discharge data shown for examples of the energy/service life
        www.duracell.com                                                                that the battery will provide for various load conditions.


          This data is subject to change. Performance information is typical. Contact Duracell for the latest information.                      MN24CTUS0413
                                                                                                                                                          Page 2 of 2




                                                                                                                                                                         93
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 94 of 113



         EXHIBIT 14

 CONSUMER COMPLAINTS

                         about

    RAPID, PARASITIC
 BATTERY DRAIN DEFECT

                             in

                  DURACELL

                  MODEL 250

         LED FLASHLIGHTS



         EXHIBIT 14
                                                                 94
         Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 95 of 113

The following are publicly posted internet comments by consumers / putative class members
illustrative of the parasitic battery drain design and/or manufacturing defect in the Duracell
“Durabeam Ultra” LED flashlight model 250:
MODEL      DATE       COMMENT                                                             SOURCE
  250    2015-02-16   As has been said by others, these eat through batteries like        https://www.amazon.com/
                                                                                          Duracell-Lumens-High-
                      nobody's business. It appears that they somehow lose charge
                                                                                          Intensity-Flashlight-
                      even when the lights aren't on (I'll put new batteries in, leave    Packaging/product-
                      it in the car for 2 weeks, come back, and they are dead).           reviews/B00D3Y3JEE/ref=c
                      Disappointing. Duracell seems to have found a clever way to         m_cr_othr_d_paging_btm_
                                                                                          3?filterByStar=critical&page
                      have us by their products (batteries) more frequently.
                                                                                          Number=3
  250    2015-04-21   I believe Duracell has designed these flashlights to drain the      https://www.amazon.com/
                                                                                          Duracell-Lumens-High-
                      batteries when not in use. I've gone through at least 20
                                                                                          Intensity-Flashlight-
                      batteries and have used the flashlights for maybe five minutes      Packaging/product-
                      each. Within a couple of months the batteries are drained           reviews/B00D3Y3JEE/ref=c
                      whether I've used the flashlight or not. Pure junk and Costco       m_cr_othr_d_paging_btm_
                                                                                          3?filterByStar=critical&page
                      would be well advised not to sell this junk. I'm taking my back
                                                                                          Number=3
                      and hope to get a refund.
  250    2015-06-24    I kept one and gave away two, so this is based on just one:        https://www.amazon.com/
                                                                                          Duracell-Lumens-High-
                      Great small, very bright flashlight as long as it works. Have had
                                                                                          Intensity-Flashlight-
                      no problem changing batteries. The problem is that this             Packaging/product-
                      flashlight--at least the one I have--drains the batteries when it   reviews/B00D3Y3JEE/ref=c
                      is off. The first time it happened I assumed I had somehow left     m_cr_othr_d_paging_btm_
                                                                                          2?filterByStar=critical&page
                      it on, but, no, it turns out it completely drains batteries in a
                                                                                          Number=2
                      matter of weeks, with no use at all. Totally unacceptable.
                      UPDATE: Bought at a Costco, FYI. Wrote Duracell, and their
                      answer was: I’m sorry that you had this experience with your
                      flashlight. Our Duracell flashlights that were purchased at
                      Costco are handled by Technomate Manufacturing Ltd. You can
                      contact them at: Technomate Manufacturing Ltd......Hong
                      Kong. And they gave a phone number. Seriously? No one is
                      going to jump through hoops to replace an inexpensive
                      flashlight or three.



  250    2015-08-31   Before I realized that my Duracell 250 flashlights (smaller         https://www.amazon.com/
                                                                                          Duracell-Durabeam-
                      version) had a problem I had already bought these (at Costco).
                                                                                          Tactical-High-Intensity-
                      Turns out they have the same problem: The flashlights drain         Flashlight/product-
                      batteries when off. I went to turn one of these on today, after     reviews/B00LCRL1P8/ref=c
                      2-3 months, and it went on for a few seconds then turned itself     m_cr_othr_d_paging_btm_
                                                                                          7?ie=UTF8&reviewerType=a
                      off. Checked batteries and they were almost dead. These are
                                                                                          ll_reviews&pageNumber=7
                      the batteries that came brand new with the flashlight, and are      &filterByStar=critical
                      dated 2020. The flashlight has been used maybe 3 minutes
                      since I got it.
                      Emailed Duracell when the 250s died and they said, oh you
                      have to write (snail mail) to some place in China. We don't
                      handle those. Seriously. This problem has been noted
                      elsewhere, and I have experienced it in two different models; I
                      don't think it is an isolated problem. The correct response
                      should have been, We are very sorry here are new flashlights!
                      Extremely unhappy with the company. I gave one of these to
                      my 90-year-old mother to keep by her bed, so you can see why
                      I might be miffed...


                                                                                                                         95
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 96 of 113



         EXHIBIT 15

 CONSUMER COMPLAINTS

                         about

    RAPID, PARASITIC
 BATTERY DRAIN DEFECT

                             in

                  DURACELL

                  MODEL 300

         LED FLASHLIGHTS



         EXHIBIT 15
                                                                 96
         Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 97 of 113

The following are publicly posted internet comments by consumers / putative class members
illustrative of the parasitic battery drain design and/or manufacturing defect in the Duracell
“Durabeam Ultra” LED flashlight model 300:
MODEL      DATE       COMMENT                                                                SOURCE
  300    2014-12-10   Update: As noted on my initial review, these are great lights.         https://www.amazon.com/D
                                                                                             uracell-Durabeam-Tactical-
                      That being said, there is a major flaw in this model, which is
                                                                                             High-Intensity-
                      a battery drain. From what I've read the switch is the flaw,           Flashlight/product-
                      which draws power from the batteries even when switched                reviews/B00LCRL1P8/ref=c
                      off. I recently checked my all three during one my routine             m_cr_othr_d_paging_btm_5
                      battery check of my emergency battery packs and                        ?ie=UTF8&reviewerType=a
                                                                                             ll_reviews&pageNumber=5
                      flashlights. These were totally dead. In most cases, I can get         &filterByStar=critical
                      through at least two checks with plenty (volts) to spare, before I
                      refresh the batteries. This equates to at least a year, but I've had
                      flashlights easily last two years before the batteries go below
                      1.3v or 1.5v before I swap them out. These didn't last 3 months
                      before a noticeable difference.
                      If you plan on using these for emergency purposes, it's best to
                      store them with the batteries removed. This becomes a pill in an
                      emergency situation, but it's better than not having anything at
                      all. These are best when you're on a short camping trip, as the
                      power drain should be able to get you through a few days
                      camping.
                      Overall, I can no longer recommend this flashlight model,
                      simply because you have to store them with the batteries
                      removed. It's my opinion it defeats one of the main reasons I use
                      flashlights (power outages, emergencies, or for household
                      chores.) since you can't store them for even short periods of
                      storage, these will drain the batteries.
  300    2014-12-31   Very bright, they seem very durable, and aren't too big.               https://www.amazon.com/D
                                                                                             uracell-Durabeam-Tactical-
                      Updated 8/20/2015: Lowered the rating from 5-star to 2-stars.
                                                                                             High-Intensity-
                      Apparently the insulation within the switch isn't good enough to       Flashlight/product-
                      prevent some leakage, so not only does the battery run down            reviews/B00LCRL1P8/ref=c
                      very quickly (i.e., it's not in use; the switch is off, yet it still   m_cr_othr_d_paging_btm_4
                      drains the battery), but on one of them the end result was a           ?ie=UTF8&reviewerType=a
                                                                                             ll_reviews&pageNumber=4
                      leaky battery, which corroded part of the flashlight. Not very         &filterByStar=critical
                      happy with these now. :-(
  300    2015-02-06   Pros: Work well when they work. Bright. Cons: Had to buy               https://www.amazon.com/D
                                                                                             uracell-Durabeam-Tactical-
                      four packs to get two packs worth of working lights. The
                                                                                             High-Intensity-
                      switches are garbage. I did a bunch of troubleshooting and             Flashlight/product-
                      found that the switches sre very finicky .Battery life is not great    reviews/B00LCRL1P8/ref=c
                      Really needed a light tonight and it had dead batteries. Grabbed       m_cr_othr_d_paging_btm_9
                                                                                             ?ie=UTF8&reviewerType=a
                      my wife's and it was the same. Put in new batteries and all was
                                                                                             ll_reviews&pageNumber=9
                      well but since we were having an emergency at the time I have          &filterByStar=critical
                      learned these lights cannot be trusted.
  300    2015-02-07   Not one of the lights work and I have tried, replacing All             https://www.amazon.com/D
                                                                                             uracell-Durabeam-Tactical-
                      batteries, the light stays on 3seconds and then it's OFF and want
                                                                                             High-Intensity-
                      come back on send me a pre paid return Lable to send these             Flashlight/product-
                      back to Costco…. Todays Date 2/06/2015                                 reviews/B00LCRL1P8/ref=c
                                                                                             m_cr_othr_d_paging_btm_1
                                                                                             4?ie=UTF8&reviewerType=
                                                                                             all_reviews&pageNumber=
                                                                                             14&filterByStar=critical
  300    2015-02-15   Bought these at Costco. I'll NEVER buy anything but                    https://www.amazon.com/gp
                                                                                             /profile/amzn1.account.AE
                      batteries, branded by a battery company again. Replaced
                                                                                             MI7Q2JFVGWBEDGKVR
                      with Tasco 250 lumens, more features, sturdier built, much             PW6WQAVIQ/ref=cm_cr_a
                      better choice                                                          rp_d_gw_btm?ie=UTF8



                                                                                                                          97
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 98 of 113
300   2015-04-14   Bought these at a big box wholesale club. One never worked.              https://www.amazon.com/D
                                                                                            uracell-Durabeam-Tactical-
                   The other two worked for a while, but would run down
                                                                                            High-Intensity-
                   batteries while simply sitting on the shelf. Finally they                Flashlight/product-
                   stopped working too. Tried new batteries. Wasted several                 reviews/B00LCRL1P8/ref=c
                   Duracell batteries on these battery vampires. Poor design, very          m_cr_othr_d_paging_btm_1
                                                                                            2?ie=UTF8&reviewerType=
                   disappointing.
                                                                                            all_reviews&pageNumber=
                                                                                            12&filterByStar=critical
300   2015-05-14   I got this set for Christmas. I've had to replace the batteries in all   https://www.amazon.com/D
                   three several times, and it's only May. I infrequently use them          uracell-Durabeam-Tactical-
                                                                                            High-Intensity-
                   (maybe once per week), and yet they drain the life from the              Flashlight/product-
                   batteries. I replaced the batteries in one a couple weeks ago,           reviews/B00LCRL1P8/ref=c
                   used the flashlight only once, and now it is already dead again. I       m_cr_arp_d_paging_btm_8?
                                                                                            ie=UTF8&reviewerType=all
                   always switch to the dim setting, and I only use the flashlight for
                                                                                            _reviews&pageNumber=8&
                   maybe five minutes at a time. Either the LEDs are way too                filterByStar=critical
                   overpowered for the battery capacity, or there is a current
                   drain, even when they are off. Maybe it is best to leave the
                   battery cartridge sitting out while not in use, but that would be
                   really inconvenient. My opinion: spend a few extra bucks on a
                   Mag light and you will save a fortune on batteries later.
300   2015-05-30   Like many others, I bought these at Costco. All 3 worked fine            https://www.amazon.com/D
                   out of the box. I set them off to the side for a couple a                uracell-Durabeam-Tactical-
                                                                                            High-Intensity-
                   months, and when I tried to use them, all three had depleted             Flashlight/dp/B00LCRL1P8
                   the batteries. I checked the switch with my digital VOM, and
                   even when it's switched off it draws current.
                   Here's how you can test to see if yours is like mine.
                   1) Turn on the flashlight.
                   2) While the light is on, unscrew the base until the light goes
                   out.
                   3) Screw the base back in.
                   You'll notice that the light doesn't come back on. This is because
                   it's not a physical on/off switch, but a contact switch that tells a
                   logic circuit whether to turn on or off. The logic needs current to
                   know what's happening, so it's always drawing current from the
                   batteries, even when the LED light is off.
                   Dumb dumb dumb design for something that you really
                   WANT to work in an emergency. If they'd made it with a
                   true on/off switch rather than having a contact switch with
                   logic circuitry, it would've been great. Instead, they designed
                   something that is constantly draining batteries.
300   2015-06-22   I bought these and within 6 weeks of non-use the batteries in            https://www.amazon.com/D
                   all 3 flashlights were down to 0.7 volts from 1.5 volts full             uracell-Durabeam-Tactical-
                                                                                            High-Intensity-
                   charge. These were brand new batteries, Duracell AAA with                Flashlight/product-
                   an expiration date of March 2020. The symptoms of low                    reviews/B00LCRL1P8/ref=c
                   batteries on these units is the flashlight will turn on briefly and      m_cr_othr_d_paging_btm_1
                                                                                            0?ie=UTF8&reviewerType=
                   then turn off. There has to be a design flaw in the circuitry
                                                                                            all_reviews&pageNumber=
                   that causes the flashlight to draw down the batteries even               10&filterByStar=critical
                   when sitting idle. I would not recommend this product at this
                   time unless Duracell comes up with a fix
300   2015-08-23   The lights were a total waste of money (and batteries). The              https://www.amazon.com/D
                                                                                            uracell-Durabeam-Tactical-
                   on/off switch works based on sheer luck, it turns itself randomly
                                                                                            High-Intensity-
                   off again and it depletes the batteries even when not in use.            Flashlight/product-
                   Maybe that part is intentional; after all it's from a battery            reviews/B00LCRL1P8/ref=c
                   company that wants to sell more batteries. A totally useless,            m_cr_othr_d_paging_btm_6
                   junk product from a "reputable" company.                                 ?ie=UTF8&reviewerType=a
                                                                                            ll_reviews&pageNumber=6
                                                                                            &filterByStar=critical




                                                                                                                         98
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 99 of 113
300   2015-08-29   I bought about 60 of these in late 2014 from Costco. They were         https://www.amazon.com/D
                                                                                          uracell-Durabeam-Tactical-
                   intended as presents. Less than $7 per flashlight. My own
                                                                                          High-Intensity-
                   experience with other small LED flashlights and the problem            Flashlight/product-
                   reports on this particular flashlight led me to test them all before   reviews/B00LCRL1P8/ref=c
                   giving them to friends. On this type of flashlight, the push           m_cr_othr_d_paging_btm_6
                                                                                          ?ie=UTF8&reviewerType=a
                   button switch on the end cap is often inoperative or intermittent.
                                                                                          ll_reviews&pageNumber=6
                   To my surprise, 58 of 60 worked great. The anodized aluminum           &filterByStar=critical
                   case is one piece and thick enough to be very solid. The threads
                   on the end cap worked smoothly and the rubber bonnet on the
                   switch is very rugged. It uses four AAA batteries rather than
                   three as found in other low cost flashlights. The battery holder is
                   made of strong, rigid plastic and is well labeled. The battery
                   contacts and spring are sturdy and provide reliable electrical
                   contact. Batteries are easy to insert and relatively easy to
                   remove and are held firmly in place. The holder fits well in the
                   flashlight case and the electrical contacts are reliable. While I
                   have no means to measure the light output, the 300 lumen rated
                   output is probably correct. These are VERY bright with white
                   light and a very well defined circular pattern even at a distance
                   of 20 yards. Based on my review up to this point, you might
                   wonder why only 3 stars? After using these for about eight
                   months, some inherent limitations, design flaws, and quality
                   problems have become apparent. The design flaw that others
                   discovered is that a small amount of current is being drawn
                   even when the light is off. This is to power the tiny logic board
                   that is part of the switch. The result is that the run time is
                   dramatically shortened after only one or two months of non-use.
                   I am not willing to loosen or remove the end cap to prevent the
                   drain on the battery when the light is not in use. I'll take off 1
                   and 1/2 stars for that and not buy these in the future. I have also
                   encountered the problem of the light staying on for only one or a
                   few seconds with batteries that should still have enough charge
                   to work. I knew these very bright lights would eat batteries like
                   crazy. As a result, I use NiMH rechargeable batteries, usually
                   the highly rated Sanyo/Panasonic eneloop brand. These are great
                   because they maintain nearly full voltage until they are spent. A
                   characteristic of the LED technology is that they need at least
                   3.6 v. or they don't light at all. The combination of LEDs with
                   NiMH batteries is that they maintain nearly full briteness until
                   the light goes off without warning. This is annoying. I am
                   switching to Li-on batteries. Unfortunately, standard flashlights
                   like this one can't use a Li-on battery.
300   2015-08-30   One of the worst purchases I've ever made. Rare is the situation       https://www.amazon.com/D
                   where I feel compelled to negatively review a product like this,       uracell-Durabeam-Tactical-
                                                                                          High-Intensity-
                   but these flashlights are a complete and utter failure. All three      Flashlight/product-
                   died - it wasn't just an unlucky one - by the second time I had to     reviews/B00LCRL1P8/ref=c
                   use them. Putting in four new AAA batteries gets them to come          m_cr_arp_d_paging_btm_8?
                                                                                          ie=UTF8&reviewerType=all
                   on, but then they last about five minutes before they fade out
                                                                                          _reviews&pageNumber=8&
                   and turn off. You can click them on but then they go                   filterByStar=critical
                   immediately back off. Using becomes like a horror movie where
                   you expect some creep to all of the sudden appear in front of
                   you because of the strobe-like effect. Had a windstorm
                   yesterday, power out all night, and my family was stuck using
                   phones as flashlights because these quit on us. A complete waste
                   of money. Had to go out and buy different flashlights today.




                                                                                                                       99
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 100 of 113
300   2015-08-31   Before I realized that my Duracell 250 flashlights (smaller           https://www.amazon.com/D
                                                                                         uracell-Durabeam-Tactical-
                   version) had a problem I had already bought these (at Costco).
                                                                                         High-Intensity-
                   Turns out they have the same problem: The flashlights drain           Flashlight/product-
                   batteries when off. I went to turn one of these on today, after 2-    reviews/B00LCRL1P8/ref=c
                   3 months, and it went on for a few seconds then turned itself off.    m_cr_othr_d_paging_btm_7
                                                                                         ?ie=UTF8&reviewerType=a
                   Checked batteries and they were almost dead. These are the
                                                                                         ll_reviews&pageNumber=7
                   batteries that came brand new with the flashlight, and are dated      &filterByStar=critical
                   2020. The flashlight has been used maybe 3 minutes since I got
                   it. Emailed Duracell when the 250s died and they said, oh you
                   have to write (snail mail) to some pace in China. We don't
                   handle those. Seriously. This problem has been noted elsewhere,
                   and I have experienced it in two different models; I don't think it
                   is an isolated problem. The correct response should have been,
                   We are very sorry here are new flashlights! Extremely unhappy
                   with the company. I gave one of these to my 90-year-old mother
                   to keep by her bed, so you can see why I might be miffed.
300   2015-09-09   These flashlights drain the battery even when turned off! I           https://www.amazon.com/D
                   placed a flashlight in the glove compartment of my car with new       uracell-Durabeam-Tactical-
                                                                                         High-Intensity-
                   batteries. I used it once for 2 minutes. Now it's dead.               Flashlight/product-
                   Measuring the resistance of the switch in all three positions, I      reviews/B00LCRL1P8/ref=c
                   discover that the circuit is never fully open, i.e. broken. No        m_cr_othr_d_paging_btm_1
                   wonder the battery slowly drains. Not totally surprising,             1?ie=UTF8&reviewerType=
                                                                                         all_reviews&pageNumber=
                   coming from a battery company. Solution: keep the bottom              11&filterByStar=critical
                   part mostly unscrewed.
300   2015-09-19   Total waste of money. Bought these for around the house. Great        https://www.amazon.com/D
                   for about a month. They were just sitting in the drawer as just in    uracell-Durabeam-Tactical-
                                                                                         High-Intensity-
                   case lights. Had one in each car as well. Never actually used,        Flashlight/product-
                   just turned on to check function. Went back a month later             reviews/B00LCRL1P8/ref=c
                   preparing for a camping trip and figured I should check the           m_cr_arp_d_paging_btm_8?
                                                                                         ie=UTF8&reviewerType=all
                   lights before we headed out. All 6 we bought were dead.
                                                                                         _reviews&pageNumber=8&
                   Once completely. The other two very dim but would light up for        filterByStar=critical
                   a split second and turn back off. Such a bummer. Would
                   definitely not recommend. For comparison, I have a Surefire
                   light that has had the same battery in it for 6 years now and it is
                   still as bright as day 1.
300   2015-09-29   I DO NOT Own any of the Duracell products but would like to           https://www.amazon.com/D
                                                                                         uracell-Durabeam-Tactical-
                   but leery of them given the massive amounts of negative
                                                                                         High-Intensity-
                   reviews. My question is, IS Duracell doing anything to improve        Flashlight/product-
                   their product at all?                                                 reviews/B00LCRL1P8/ref=c
                                                                                         m_cr_othr_d_paging_btm_1
                                                                                         3?ie=UTF8&reviewerType=
                                                                                         all_reviews&pageNumber=
                                                                                         13&filterByStar=critical
300   2015-10-02   I bought these flashlights at COSTCO approximately one year
                   ago and I am experiencing many of the same problems that
                   other reviewers have mentioned. All of mine worked ok at first,
                   but they seem to drain batteries over time even when not              https://www.amazon.com/D
                   used. I had one in my van for less than a year that has never         uracell-Durabeam-Tactical-
                                                                                         High-Intensity-
                   been used and got it out yesterday to use and it would come on        Flashlight/product-
                   for a few seconds then go out. Replaced the batteries and it          reviews/B00LCRL1P8/ref=c
                   works fine. They claim that these batteries have a shelf life of      m_cr_othr_d_paging_btm_9
                   up to 10 years, so they shouldn't go bad in less that 1 year          ?ie=UTF8&reviewerType=a
                                                                                         ll_reviews&pageNumber=9
                   without use. The other 2 I use fairly frequently but the battery      &filterByStar=critical
                   life is short, only a couple months. When batteries get weak,
                   light comes on for a few seconds then goes off. Very
                   disappointed in the performance of these flashlights.




                                                                                                                      100
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 101 of 113
300   2015-10-04   These flashlights are designed to eat batteries. They are nice        https://www.amazon.com/D
                                                                                         uracell-Durabeam-Tactical-
                   and bright when you first turn them on, but after a bit of time
                                                                                         High-Intensity-
                   they sit around and you need in an emergency the won't                Flashlight/product-
                   work. I got excited and bought them for the whole family, now         reviews/B00LCRL1P8/ref=c
                   I'm telling everyone to throw them in trash. you don't want to        m_cr_othr_d_paging_btm_1
                                                                                         1?ie=UTF8&reviewerType=
                   risk it when it comes to not having flashlight during
                                                                                         all_reviews&pageNumber=
                   emergency                                                             11&filterByStar=critical
300   2015-10-06   These seemed great at first. They were super bright and cheap at      https://www.amazon.com/D
                   Costco. After less than a month with new Duracell batteries they      uracell-Durabeam-Tactical-
                                                                                         High-Intensity-
                   stopped working, and that is with very little use. When I             Flashlight/product-
                   replaced the batteries they worked again for a short time, but        reviews/B00LCRL1P8/ref=c
                   then nothing. They seem to be draining the batteries                  m_cr_othr_d_paging_btm_9
                                                                                         ?ie=UTF8&reviewerType=a
                   somehow, even when the flashlight is turned off. I bought 2
                                                                                         ll_reviews&pageNumber=9
                   packs of these and all 6 of them have the same problem. It            &filterByStar=critical
                   seems to me it is a design flaw and not a lemon.
300   2016-01-06   I bought this exact same multipack at Costco, like several others     https://www.amazon.com/D
                                                                                         uracell-Durabeam-Tactical-
                   who posted here.
                                                                                         High-Intensity-
                   I have purchased other multipacks of cheap led flashlights at         Flashlight/product-
                   Costco in the past with no problems, other than I don't mind          reviews/B00LCRL1P8/ref=c
                   losing a flashlight overly much because they're cheap, so if I        m_cr_othr_d_paging_btm_6
                   drop it under a customers house I may not go back to get it.          ?ie=UTF8&reviewerType=a
                                                                                         ll_reviews&pageNumber=6
                   These ones...were frustrating! Batteries were always dead             &filterByStar=critical
                   when I picked one up off a shelf. The last straw came when
                   today I pulled one out at work that I had just put new batteries in
                   yesterday and it was already not working.
                   I actually was doing a Google search tonight to see if there was
                   a possibility that the flashlight itself was draining my batteries
                   despite being "off" and sure enough, I am not crazy! Good to
                   know.
                   I'd also suspected a faulty switch, but taking batteries out of the
                   Duracell light and putting them in my last "off brand" flashlight
                   which I know works (and 3 AAAs last weeks even with regular
                   use for work in it) and they were Definitely Dead.
                   So save yourself a headache and steer clear of these flashlights.
                   And if you see a Costco multipack with flashlights that say
                   "TechLite Lumen Master" on the side, that is my "off brand"
                   light that works as well as I wish these Duracell ones would.
300   2016-01-14   DO NOT BUY!!! Like several other people reviewing this                https://www.amazon.com/D
                   product, I was disappointed. THE BATTERIES DIE EVEN                   uracell-Durabeam-Tactical-
                                                                                         High-Intensity-
                   WHEN THE FLASHLIGHT IS OFF!!                                          Flashlight/product-
                                                                                         reviews/B00LCRL1P8/ref=c
                                                                                         m_cr_othr_d_paging_btm_1
                                                                                         3?ie=UTF8&reviewerType=
                                                                                         all_reviews&pageNumber=
                                                                                         13&filterByStar=critical
300   2016-01-16   These eat batteries due to always being on even when                  https://www.amazon.com/D
                                                                                         uracell-Durabeam-Tactical-
                   switched off! Too bad! Nice light otherwise but we live in the
                                                                                         High-Intensity-
                   country and must have flashlights we can rely on. These are not       Flashlight/product-
                   them                                                                  reviews/B00LCRL1P8/ref=c
                                                                                         m_cr_othr_d_paging_btm_6
                                                                                         ?ie=UTF8&reviewerType=a
                                                                                         ll_reviews&pageNumber=6
                                                                                         &filterByStar=critical




                                                                                                                      101
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 102 of 113
300   2016-04-09   It appeared to be a great deal! 300 lumens WOW. The                    https://www.amazon.com/gp
                                                                                          /customer-
                   packaging was all good. I installed batteries, they all tested well.
                                                                                          reviews/RGGL0O5TVW28
                   A day later I turn one of them on. It would come on then go            D/ref=cm_cr_getr_d_rvw_tt
                   right off. Later I was using one while installing a new light          l?ie=UTF8&ASIN=B00LC
                   fixture. The second flashlight would stay on just a couple             RL1P8
                   seconds then go off. The third one is in my wife's car not turned
                   it on since putting there. Note I never dropped or damaged these
                   flashlights. The return process seems to be a hassle, so I'll
                   just eat them. Still want this type, but want better quality.
300   2016-05-18   Looked up reviews to see if anyone else was having the same            https://www.amazon.com/D
                   problems I was with these flashlights—drained batteries after          uracell-Durabeam-Tactical-
                                                                                          High-Intensity-
                   they sit unused for a while. So, I'll add mine to the litany here.     Flashlight/product-
                   The flashlights work great with brand-new batteries, but after a       reviews/B00LCRL1P8/ref=c
                   week or two unused in the drawer and you pull them out                 m_cr_othr_d_paging_btm_1
                                                                                          1?ie=UTF8&reviewerType=
                   when you really need them, batteries dead.
                                                                                          all_reviews&pageNumber=
                                                                                          11&filterByStar=critical

300   2016-06-14   A thing of beauty, works well, BUTTTTTT, They drain                    https://www.amazon.com/D
                   batteries even with non-use, I have stupidly purchased 12 of           uracell-Durabeam-Tactical-
                                                                                          High-Intensity-
                   these and they all drain batteries, DO NOT BUY,                        Flashlight/product-
                   DURACELL = You Should Be Ashamed!!!                                    reviews/B00LCRL1P8/ref=c
                                                                                          m_cr_othr_d_paging_btm_5
                                                                                          ?ie=UTF8&reviewerType=a
                                                                                          ll_reviews&pageNumber=5
                                                                                          &filterByStar=critical
300   2016-06-14   Waste of money. Like the other guy in the review said about the        https://www.amazon.com/D
                                                                                          uracell-Durabeam-Tactical-
                   bad design. It keeps pulling current from batteries when off.
                                                                                          High-Intensity-
                   I got lucky if it lasted two days. Was going through batteries         Flashlight/product-
                   way too fast. Threw them away.                                         reviews/B00LCRL1P8/ref=c
                                                                                          m_cr_othr_d_paging_btm_1
                                                                                          4?ie=UTF8&reviewerType=
                                                                                          all_reviews&pageNumber=
                                                                                          14&filterByStar=critical
300   2016-08-03   The switch is constantly drawing power so the batteries go             https://www.amazon.com/D
                                                                                          uracell-Durabeam-Tactical-
                   dead even when off. These lights should be taken off the
                                                                                          High-Intensity-
                   market                                                                 Flashlight/product-
                                                                                          reviews/B00LCRL1P8/ref=c
                                                                                          m_cr_othr_d_paging_btm_1
                                                                                          6?ie=UTF8&reviewerType=
                                                                                          all_reviews&pageNumber=
                                                                                          16&filterByStar=critical

300   2016-08-13   How does a product where 52% of the reviews are one star end           https://www.amazon.com/D
                                                                                          uracell-Durabeam-Tactical-
                   up with an overall rating of 4 stars? I bought these at Costco,
                                                                                          High-Intensity-
                   they worked fine initially but then the batteries depleted even        Flashlight/product-
                   though I had set them aside for a while, when I replaced the           reviews/B00LCRL1P8/ref=c
                   batteries, if I clicked the switch, it would flash on and then turn    m_cr_othr_d_paging_btm_1
                   off after a couple of seconds. Eventually all three flashlights        5?ie=UTF8&reviewerType=
                                                                                          all_reviews&pageNumber=
                   ended up with the same behavior.                                       15&filterByStar=critical




                                                                                                                       102
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 103 of 113
300   2016-08-30   Battery-depleting. Although I did not buy this product from         https://www.amazon.com/D
                                                                                       uracell-Durabeam-Tactical-
                   Amazon, I came here to find out if anyone else was
                                                                                       High-Intensity-
                   experiencing the same problems I was having.                        Flashlight/product-
                   I bought a Duracell Durabeam Ultra 300-Lumen 3-pack from            reviews/B00LCRL1P8/ref=c
                   Costco last year, intending to use them as home emergency           m_cr_othr_d_paging_btm_7
                                                                                       ?ie=UTF8&reviewerType=a
                   flashlights. One was DOA right out of the box. I did some parts-
                                                                                       ll_reviews&pageNumber=7
                   swapping and traced it to a bad end cap/switch. The remaining       &filterByStar=critical
                   two flashlights worked great (I cycled them through High, Low,
                   Off several times and they were wonderfully bright and
                   performed flawlessly), and the price was right, so I placed them
                   in a couple of useful locations around the house. We didn't
                   actually use the flashlights, we just wanted them to be handy for
                   emergency purposes. However, I tested them a few months
                   later and discovered that their batteries were badly
                   depleted. Each flashlight came on dimly for a few seconds and
                   then turn itself off again, I assume due to the low voltage.
                   I replaced all 8 batteries with brand-new Duracell AAA's,
                   tested the lights once again to ensure that they were performing
                   properly, and then went through the same depleted battery
                   experience again a few months later.
                   I can confirm that these flashlights will drain their batteries
                   relatively quickly even while they are turned off. If not for
                   this unfortunate problem they would be a great flashlight, but as
                   it is they are fatally flawed and should be avoided.
300   2016-09-04   Bought two 3-packs at Costco, thinking I could stash these          https://www.amazon.com/D
                   around the house for emergencies. Imagine my surprise when I        uracell-Durabeam-Tactical-
                                                                                       High-Intensity-
                   went to use one and the batteries were dead. In fact, the           Flashlight/product-
                   batteries were dead in ALL 6 flashlights. So I replaced the         reviews/B00LCRL1P8/ref=c
                   batteries and began checking them once a week. Now either the       m_cr_othr_d_paging_btm_1
                                                                                       0?ie=UTF8&reviewerType=
                   LED is dead, or the push button no longer works, even with
                                                                                       all_reviews&pageNumber=
                   fresh batteries. SO, 5 out of 6 are now completely dead.            10&filterByStar=critical
                   Duracell people should pull these off the market! Oh, the edges
                   are very sharp and scratch furniture easily
300   2016-10-22   It's a brilliant strategy for a battery manufacturer to make        https://www.amazon.com/D
                   products that drain their batteries. Flashlights are often          uracell-Durabeam-Tactical-
                                                                                       High-Intensity-
                   purchased for emergency situations. I have a few in key             Flashlight/product-
                   locations like my car, front entrance, bedroom, etc.                reviews/B00LCRL1P8/ref=c
                   Unfortunately, every time there's a need for a flashlight, it's     m_cr_arp_d_paging_btm_8?
                                                                                       ie=UTF8&reviewerType=all
                   almost guaranteed that these Duracell flashlights will be dead!
                                                                                       _reviews&pageNumber=8&
                   They slowly drain away your batteries when not in use.              filterByStar=critical
                   The light output is actually not bad. But because Duracell is
                   greedy and manufactured such an unethical product, I am rating
                   these a 1 star. Perhaps I should avoid Duracell altogether now.
300   2016-10-27   There seems to be a problem with the programming of these           https://www.amazon.com/D
                                                                                       uracell-Durabeam-Tactical-
                   flashlights. It goes something like this:
                                                                                       High-Intensity-
                   1. Install batteries                                                Flashlight/product-
                   2. Turn on flashlight                                               reviews/B00LCRL1P8/ref=c
                   3. Use flashlight                                                   m_cr_othr_d_paging_btm_1
                                                                                       0?ie=UTF8&reviewerType=
                   4. Turn off flashlight
                                                                                       all_reviews&pageNumber=
                   5. Repeat process starting at step 1                                10&filterByStar=critical
                   If it just went back to step 2, these would be wonderful. But it
                   seems that duracell has mostly entered the flashlight market
                   as a means to drive battery sales.




                                                                                                                    103
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 104 of 113
300   2016-10-30   Bad Product!!!! DO NOT buy this flashlight!!!!                          https://www.amazon.com/D
                                                                                           uracell-Durabeam-Tactical-
                   This flashlight drains the batteries when off.
                                                                                           High-Intensity-
                   You loose.                                                              Flashlight/product-
                   Duracell sells more batteries.                                          reviews/B00LCRL1P8/ref=c
                   Bad product!!!!                                                         m_cr_othr_d_paging_btm_3
                                                                                           ?ie=UTF8&reviewerType=a
                   Read the other negative reviews.
                                                                                           ll_reviews&pageNumber=3
                   Remove batteries when not in use.                                       &filterByStar=critical
                   Shame on you Duracell....!!!!!!!
300   2016-11-15   Same as others, these flashlights drain batteries fast just             https://www.amazon.com/D
                                                                                           uracell-Durabeam-Tactical-
                   laying around. I've got a bunch of them, they all do it. Looking
                                                                                           High-Intensity-
                   for a good replacement.                                                 Flashlight/product-
                                                                                           reviews/B00LCRL1P8/ref=c
                                                                                           m_cr_othr_d_paging_btm_1
                                                                                           4?ie=UTF8&reviewerType=
                                                                                           all_reviews&pageNumber=
                                                                                           14&filterByStar=critical

300   2016-11-16   After less than 3 months, all three flashlights are dead.               https://www.amazon.com/D
                   Simply wont turn on.. Plus these things go through batteries            uracell-Durabeam-Tactical-
                   like you wont believe..                                                 High-Intensity-
                                                                                           Flashlight/dp/B00LCRL1P8
300   2016-11-18   Duracell Made a "Battery Killer"                                        https://www.amazon.com/D
                   This is really a review of the Duracell 300 flashlight which is         uracell-Durabeam-Tactical-
                                                                                           High-Intensity-
                   a "battery killer". I have had at least three of these lights and       Flashlight/product-
                   have gone through at least 20 or more batteries (4 at a time)           reviews/B0164R8E8M/ref=
                   thinking that I had somehow accidently turned on the lights.            cm_cr_othr_d_paging_btm_
                                                                                           15?pageNumber=15
                   The switch in the 300 will drain the batteries 'dead' in about
                   two months. Many times a flashlight is needed in an emergency
                   and these stranded me when I needed them at home or in my
                   car.
                   At the very least Duracell should send everyone who bought
                   the 300 models replacements and a new set of AAA
                   batteries.
300   2017-01-08   I just want a simple small tough flashlight. a little too big. since    https://www.amazon.com/D
                   it has 3 button states; off, high, low. I am used to an on/off state,   uracell-Durabeam-Tactical-
                                                                                           High-Intensity-
                   so I end up hitting the button to turn it off and it just puts it in    Flashlight/dp/B00LCRL1P8
                   low. Then, I throw it in the drawer, thinking I had turned it
                   off and the batteries run out
300   2017-01-22   I should have known better than to buy a flashlight made by a           https://www.amazon.com/D
                                                                                           uracell-Durabeam-Tactical-
                   battery company. These are awful. They are always dead
                                                                                           High-Intensity-
                   every time I need them. Goes through at least one set of 4              Flashlight/product-
                   batteries per flashlight a year.                                        reviews/B00LCRL1P8/ref=c
                                                                                           m_cr_othr_d_paging_btm_1
                                                                                           2?ie=UTF8&reviewerType=
                                                                                           all_reviews&pageNumber=
                                                                                           12&filterByStar=critical
300   2017-02-02   BEWARE!! Drains batteries fast when turned off! Pretty                  https://www.amazon.com/D
                   much useless. You are better off buying a brick.                        uracell-Durabeam-Tactical-
                                                                                           High-Intensity-
                   All 3 coast flashlights I have on the other hand, have worked           Flashlight/product-
                   perfectly for years. Avoid these duracell craplights                    reviews/B00LCRL1P8/ref=c
                                                                                           m_cr_othr_d_paging_btm_1
                                                                                           1?ie=UTF8&reviewerType=
                                                                                           all_reviews&pageNumber=
                                                                                           11&filterByStar=critical




                                                                                                                        104
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 105 of 113
300   2017-02-11   Well I can't seem to find my original review to update it with         https://www.amazon.com/D
                                                                                          uracell-Durabeam-Tactical-
                   additional information. So I'll give a quick overview. I was not
                                                                                          High-Intensity-
                   very impressed with the battery life after purchase so I did some      Flashlight/product-
                   additional testing. Two of the three lights just will not hold fresh   reviews/B00LCRL1P8/ref=c
                   batteries. After two months with new batteries and zero use            m_cr_othr_d_paging_btm_6
                                                                                          ?ie=UTF8&reviewerType=a
                   of the light, I would guess the bulb output is at about 50%
                                                                                          ll_reviews&pageNumber=6
                   which is not good if you plan to used these as emergency               &filterByStar=critical
                   lights. If it is something you will used day in, day out it might
                   be OK, but these just don't work for emergency use lights.
                   Sorry Duracell, can't recommend these too highly.
300   2017-02-26   Good buy if your job provides batteries. Not recommended for           https://www.amazon.com/D
                   home use. The batteries die incredibly fast, even when it's            uracell-Durabeam-Tactical-
                                                                                          High-Intensity-
                   off.                                                                   Flashlight/product-
                                                                                          reviews/B00LCRL1P8/ref=c
                                                                                          m_cr_othr_d_paging_btm_3
                                                                                          ?ie=UTF8&reviewerType=a
                                                                                          ll_reviews&pageNumber=3
                                                                                          &filterByStar=critical

300   2017-03-08   Like others, bought at costco. Fresh batteries go in, put the          https://www.amazon.com/D
                   light in my car, backpack, garage, etc.... and when I go to            uracell-Durabeam-Tactical-
                                                                                          High-Intensity-
                   use it the light is already dead. Waste of money. I've spent           Flashlight/product-
                   sooooooo much money in batteries thinking it was bad batteries         reviews/B00LCRL1P8/ref=c
                   or because I'd left them in the cold. Went to grab one last night      m_cr_arp_d_paging_btm_8?
                                                                                          ie=UTF8&reviewerType=all
                   when I really needed it because I thought I'd hit an animal while
                                                                                          _reviews&pageNumber=8&
                   driving and wanted to search for it on the side of the road to see     filterByStar=critical
                   if it was ok, went to my bug out bag, grabbed the light....
                   completely dead. Garbage. Literally I'll be throwing mine in the
                   garbage. They are a liability to have a round because when you
                   really need them, they won't work.
300   2017-03-08   What were duracell and costco thinking. First set of batteries         https://www.amazon.com/D
                                                                                          uracell-Durabeam-Tactical-
                   seemed to last ok as I did use them alot but second and third
                                                                                          High-Intensity-
                   sets went dead within a couple of weeks of just sitting. I am          Flashlight/product-
                   going to try and return these pieces of junk. Very dissapointing       reviews/B00LCRL1P8/ref=c
                                                                                          m_cr_othr_d_paging_btm_1
                                                                                          4?ie=UTF8&reviewerType=
                                                                                          all_reviews&pageNumber=
                                                                                          14&filterByStar=critical
300   2017-03-19   Nice looking, really bright beam, two brightness settings,             https://www.amazon.com/D
                                                                                          uracell-Durabeam-Tactical-
                   quality feel.......but REALLY bad design. I didn't buy mine on
                                                                                          High-Intensity-
                   Amazon, but thought I would add to the excellent reviews here          Flashlight/product-
                   that highlight the issues with this product. I will first attest to    reviews/B00LCRL1P8/ref=c
                   the issue of the draining of batteries while off and the               m_cr_othr_d_paging_btm_6
                                                                                          ?ie=UTF8&reviewerType=a
                   common leakage of batteries while installed (not sure if the
                                                                                          ll_reviews&pageNumber=6
                   design contributes to that, didn't think so, but batteries seem to     &filterByStar=critical
                   leak more frequently with this product than with others I have
                   had).
                   I have also found that the plastic battery rack that holds the 4
                   batteries to be made from very inferior materials. Once the
                   batteries leak there is no coming back, as the rack just crumbles
                   from the corrosion. If you think that is understandable, let me
                   also point out that it also does so over a relatively short period
                   of time WITHOUT a battery leak, possibly from the heat from
                   being stored in a car. I have always placed flashlights in my cars
                   for emergency and this is the only one that practically crumbles
                   after a few months. I was initially really impressed and had
                   really high hopes for this product. I still hope the manufacturers
                   correct the issues before it is too late.




                                                                                                                       105
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 106 of 113
300   2017-03-29   Decently bright, however the batteries die when not being             https://www.amazon.com/D
                   used. Flashlight didn't work when needed.                             uracell-Durabeam-Tactical-
                                                                                         High-Intensity-
                                                                                         Flashlight/product-
                                                                                         reviews/B00LCRL1P8/ref=c
                                                                                         m_cr_arp_d_paging_btm_2?
                                                                                         ie=UTF8&reviewerType=all
                                                                                         _reviews&pageNumber=2&
                                                                                         filterByStar=critical
300   2017-04-08   I bought two 3-packs of these back in 2016 on two separate            https://www.amazon.com/D
                   occasions, and believe that they were essentially designed to         uracell-Durabeam-Tactical-
                   drain all 4 AAA batteries as quickly as possible. In one of           High-Intensity-
                   these lights I inserted 4 brand new AAA batteries, marked the         Flashlight/product-
                                                                                         reviews/B00LCRL1P8/ref=c
                   date on it, and set it aside assuring it did not get used. In less    m_cr_othr_d_paging_btm_5
                   than a month all 4 batteries were completely drained, and some        ?ie=UTF8&reviewerType=a
                   even read negative voltage with my Fluke digital VOM. This            ll_reviews&pageNumber=5
                   will certainly be the last Duracell product I ever buy again!         &filterByStar=critical
300   2017-05-14   I haven't read through all the reviews but I think I'm in the same    https://www.amazon.com/D
                   boat as a lot of people. I bought the 3 flashlight set from Costco.   uracell-Durabeam-Tactical-
                                                                                         High-Intensity-
                   Put batteries in all of them expecting them to perform for a very     Flashlight/product-
                   long time. The only led flashlight I had before was an Ozark          reviews/B00LCRL1P8/ref=c
                   Trail 3AAA that I have never had to replace the batteries in (~4      m_cr_othr_d_paging_btm_9
                                                                                         ?ie=UTF8&reviewerType=a
                   years). Within a month all three were dead. Put batteries in
                                                                                         ll_reviews&pageNumber=9
                   one of them and marked the date with tape and pen. Not                &filterByStar=critical
                   even really a month before dead. Thought maybe it was the
                   one flashlight so tried with another and same results.
300   2017-06-02   Light is good, but now that I have had these a while I found that     https://www.amazon.com/D
                   I need to store them without the batteries in otherwise they          uracell-Durabeam-Tactical-
                                                                                         High-Intensity-
                   drain the batteries down slow say over 6 months. No other             Flashlight/product-
                   flash light including other LEDs I have do this. All three of         reviews/B00LCRL1P8/ref=c
                   these do and was a complete waste of batteries                        m_cr_arp_d_paging_btm_2?
                                                                                         ie=UTF8&reviewerType=all
                                                                                         _reviews&pageNumber=2&
                                                                                         filterByStar=critical
300   2017-06-07   Got these as a gift. Sad to say they are a ripe off. Made to drain    https://www.amazon.com/D
                   your battery's as quickly as possible even while setting on           uracell-Durabeam-Tactical-
                                                                                         High-Intensity-
                   the shelf. Drained a set of batters in less than 30 days              Flashlight/product-
                   without a single time being used. Don't buy these unless your a       reviews/B00LCRL1P8/ref=c
                   Duracell stock owner.                                                 m_cr_othr_d_paging_btm_9
                                                                                         ?ie=UTF8&reviewerType=a
                                                                                         ll_reviews&pageNumber=9
                                                                                         &filterByStar=critical
30    2017-06-24   Take a look at the top critical review and comments. These are        https://www.amazon.com/D
                                                                                         uracell-Durabeam-Tactical-
                   designed to drain your batteries flat while on the shelf,
                                                                                         High-Intensity-
                   waiting for an emergency. Duracell product managers                   Flashlight/product-
                   apparently have no scruples. Look for flashlights with                reviews/B00LCRL1P8/ref=c
                   mechanical switches unless you use it daily and don't need for        m_cr_othr_d_paging_btm_1
                   an emergency.                                                         1?ie=UTF8&reviewerType=
                                                                                         all_reviews&pageNumber=
                                                                                         11&filterByStar=critical
300   2017-07-10   I thought these were ausum at first. Bought 6 small and 4 large       https://www.amazon.com/D
                                                                                         uracell-Durabeam-Tactical-
                   ones. JUNK! all drain batteries when off. I have to unscrew
                                                                                         High-Intensity-
                   the back so there is no connection for them to last                   Flashlight/product-
                                                                                         reviews/B00LCRL1P8/ref=c
                                                                                         m_cr_arp_d_paging_btm_2?
                                                                                         ie=UTF8&reviewerType=all
                                                                                         _reviews&pageNumber=2




                                                                                                                      106
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 107 of 113
300   2017-07-10   The other reviews on here are correct, these lights do consume       https://www.amazon.com/D
                                                                                        uracell-Durabeam-Tactical-
                   power when off in storage. If you are going to store it, unscrew
                                                                                        High-Intensity-
                   the cap a bit until the switch breaks contact.                       Flashlight/product-
                   They also use 4 AAA batteries to get the voltage up, but AAA         reviews/B00LCRL1P8/ref=c
                   don't have very high capacity and so they will consume batteries     m_cr_arp_d_paging_btm_8?
                                                                                        ie=UTF8&reviewerType=all
                   faster because of it.
                                                                                        _reviews&pageNumber=8&
                   The lights have no beam adjustment capabilities.                     filterByStar=critical
                   That being said, I've still bought 2 sets. They are small but easy
                   to handle, they use standard batteries, they are BRIGHT for
                   their size, and the chassis is super tough.
300   2017-08-14   Drains the batteries even when turned off.                           https://www.amazon.com/D
                                                                                        uracell-Durabeam-Tactical-
                                                                                        High-Intensity-
                                                                                        Flashlight/product-
                                                                                        reviews/B00LCRL1P8/ref=c
                                                                                        m_cr_othr_d_paging_btm_1
                                                                                        4?ie=UTF8&reviewerType=
                                                                                        all_reviews&pageNumber=
                                                                                        14&filterByStar=critical
300   2017-09-05   These Duracell flashlights seem to drain the batteries. I have       https://www.amazon.com/D
                   several in the house that were useless when needed . this is         uracell-Durabeam-Tactical-
                                                                                        High-Intensity-
                   the third time I have replaced the batteries thinking it was         Flashlight/product-
                   my fault. And I will add that I have a set of larger Dura 1000       reviews/B00LCRL1P8/ref=c
                   that seems to have the same issue.                                   m_cr_arp_d_paging_btm_8?
                                                                                        ie=UTF8&reviewerType=all
                                                                                        _reviews&pageNumber=8&
                                                                                        filterByStar=critical
300   2017-09-14   Bought at Costco for emergencies and sporadic use around the         https://www.amazon.com/D
                   house. I quickly found that any money I saved on price was           uracell-Durabeam-Tactical-
                                                                                        High-Intensity-
                   burned up in battery costs- these flashlights burn juice with        Flashlight/product-
                   the power off! I resorted to unscrewing the cap when not in use,     reviews/B00LCRL1P8/ref=c
                   before I regained my sense.                                          m_cr_othr_d_paging_btm_7
                   I opened my trusty Maglite, which has lived under the Texas          ?ie=UTF8&reviewerType=a
                                                                                        ll_reviews&pageNumber=7
                   sun for 10 years. Behold, there was a D cell scheduled for           &filterByStar=critical
                   retirement in 2014.
                   The Duracell flashlights require battery replacement every 2
                   months. If you need an inexpensive torch and are willing to
                   remove the battery cartridge after each use, it will serve you
                   well.
                   If not, stick with products from an actual flashlight
                   manufacturer.
                   I'm required to select at least one star.
300   2018-01-24   All three have had excessive battery drain. It has taken me          https://www.amazon.com/D
                                                                                        uracell-Durabeam-Tactical-
                   several battery changes before I realized it was not due to
                                                                                        High-Intensity-
                   my error of leaving the flashlights on. In the interim I have        Flashlight/product-
                   purchased three of the 380 models and they are working well. If      reviews/B00LCRL1P8/ref=c
                   I could find the Receipt I would return them.                        m_cr_arp_d_viewpnt_rgt?ie
                                                                                        =UTF8&reviewerType=all_
                                                                                        reviews&pageNumber=1&fi
                                                                                        lterByStar=critical
300   2018-02-11   I bought a 3 pack and loved them when I first turned them on, a      https://www.amazon.com/D
                                                                                        uracell-Durabeam-Tactical-
                   week later when I needed them they wouldn’t come on -
                                                                                        High-Intensity-
                   batteries dead , I thought I got a bad batch so I order              Flashlight/product-
                   another 3 Pack, same thing, they are junk DONT WASTE                 reviews/B00LCRL1P8/ref=c
                   YOUR MONEY!!!!                                                       m_cr_othr_d_paging_btm_3
                                                                                        ?ie=UTF8&reviewerType=a
                                                                                        ll_reviews&pageNumber=3
                                                                                        &filterByStar=critical




                                                                                                                     107
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 108 of 113
300   2018-02-15   I bought these thinking they were similar to a set I bought at          https://www.amazon.com/D
                                                                                           uracell-Durabeam-Tactical-
                   Costco last year. They're not! The ones I got at Costco were
                                                                                           High-Intensity-
                   focusable, these weren't.                                               Flashlight/dp/B00LCRL1P8
                   I have also experienced the same battery drain other users
                   are commenting on - I couldn't believe that the new alkaline
                   batteries that came with these were already drained after a
                   few weeks of the flashlight mainly sitting, used maybe 5
                   minutes total time.... Now I understand why!
                   Too bad, as they do put out a nice light. We like to place these
                   in some rental houses we have for emergencies, but if the
                   batteries won't stay charged until the emergency, they are
                   worthless for that!
300   2017-03-29   Decently bright, however the batteries die when not being               https://www.amazon.com/D
                   used. Flashlight didn't work when needed.                               uracell-Durabeam-Tactical-
                                                                                           High-Intensity-
                                                                                           Flashlight/product-
                                                                                           reviews/B00LCRL1P8/ref=c
                                                                                           m_cr_arp_d_paging_btm_2?
                                                                                           ie=UTF8&reviewerType=all
                                                                                           _reviews&pageNumber=2&
                                                                                           filterByStar=critical
300   2018-03-18   DISASTER OF A FLASHLIGHT. These flashlights fail                        https://www.amazon.com/D
                   quickly. The batteries drain when off. DO NOT BUY AS                    uracell-Durabeam-Tactical-
                                                                                           High-Intensity-
                   THEY WILL ALL FAIL!                                                     Flashlight/product-
                                                                                           reviews/B00LCRL1P8/ref=c
                                                                                           m_cr_othr_d_paging_btm_3
                                                                                           ?ie=UTF8&reviewerType=a
                                                                                           ll_reviews&pageNumber=3
                                                                                           &filterByStar=critical
300   2018-04-18   Although we have been very impressed and happy with the                 https://www.amazon.com/D
                                                                                           uracell-Durabeam-Tactical-
                   brightness and with the color variety, unfortunately these
                                                                                           High-Intensity-
                   flashlights burn through batteries like crazy, whether in               Flashlight/dp/B00LCRL1P8
                   high/moderate/low/almost-no use.
                   We owned nine of these flashlights, and we gave some
                   additional flashlights as gifts to family and friends. We've all
                   suffered the same requirement of replacing batteries much much
                   more frequently than any other flashlights of similar power and
                   size. We became sick and tired of finding the flashlights dead
                   or with low power when we needed them, and sick and tired
                   of paying for so many batteries. We placed a barrier between
                   the contacts in every flashlight, which solved the batteries issue,
                   but removing the barrier whenever needing to use a flashlight
                   was ridiculous; a heroic effort on our part :-) but who wants to
                   do that? So we finally decided to get rid of all of these
                   flashlights and replace them.
                   There is concern that this is a Duracell flashlight that burns
                   through batteries for some reason, requiring us to buy far more
                   batteries than typically. Considering Duracell is a well-known
                   battery brand that is selling the item that will use lots and lots of
                   batteries, it does raise a bit of suspicion. Hate to think like that,
                   but there it is.
                   We've since replaced the flashlights and the replacements don't
                   drain batteries at an oddly fast rate as these do.




                                                                                                                        108
Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 109 of 113



         EXHIBIT 16

  CONSUMER COMPLAINTS

                         about

     RAPID, PARASITIC
  BATTERY DRAIN DEFECT

                             in

                  DURACELL

                  MODEL 350

         LED FLASHLIGHTS



         EXHIBIT 16
                                                                  109
        Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 110 of 113

The following are publicly posted internet comments by consumers / putative class members
illustrative of the parasitic battery drain design and/or manufacturing defect in the Duracell
“Durabeam Ultra” LED flashlight model 350:

MODEL    DATE         COMMENT                                                             SOURCE
 350     2016-03-04   Batteries drain so fast on these flashlights that they are          https://www.amazon.com/Durac
                      rarely ready when you need to use them.                             ell-Durabeam-Tactical-High-
                                                                                          Intensity-Flashlight/product-
                                                                                          reviews/B0164R8E8M/ref=cm_
                                                                                          cr_othr_d_paging_btm_18?page
                                                                                          Number=18
  350    2016-03-11   very bright but they suck batteries.                                https://www.amazon.com/Durac
                                                                                          ell-Durabeam-Tactical-High-
                                                                                          Intensity-Flashlight/product-
                                                                                          reviews/B0164R8E8M/ref=cm_
                                                                                          cr_othr_d_paging_btm_9?pageN
                                                                                          umber=9
  350    2016-07-16   Appealing unit. Very bright, zoom-function a terrific plus.         https://www.amazon.com/Durac
                      However, ... batteries exhaust stupid fast, even with non-use       ell-Durabeam-Tactical-High-
                                                                                          Intensity-Flashlight/product-
                      of flashlight. I learned I had to remove batteries after            reviews/B0164R8E8M/ref=cm_
                      EVERY use. Suspect there is a design-flaw, a trickle-drain          cr_othr_d_paging_btm_19?page
                      wastes the batteries in days.                                       Number=19
  350    2016-07-24   I've bought about 15 of these over the past couple years.
                                                                                          https://www.amazon.com/Durac
                      They are bright but 75% of mine drain the batteries even
                                                                                          ell-Durabeam-Tactical-High-
                      when not used. I can load new batteries and put it away in          Intensity-Flashlight/product-
                      a drawer, come back a month or two later and the                    reviews/B0164R8E8M/ref=cm_
                      batteries are dead or very weak.                                    cr_othr_d_paging_btm_17?page
                                                                                          Number=17
                      Only a couple didn't have the problem.
  350    2016-08-20   Like alot of people I bought the Duracell 3-pack at Costco (at      https://www.amazon.com/Durac
                      least a year ago) - the "350 Lumens"...identified per the stamp     ell-Durabeam-Tactical-High-
                                                                                          Intensity-Flashlight/product-
                      on the flashlight of "350". I've put fresh batteries in and         reviews/B0164R8E8M/ref=cm_
                      then started noticing my flashlights always had dead                cr_othr_d_paging_btm_15?page
                      batteries. That lead me here (love Amazon reviews).                 Number=15
                      I see in some reviews of model 350 that people say they don't
                      have the gripe of battery still draining when flashlight turned
                      off...while some other 350 reviews still note this problem.
                      Add me to the "350" detractors...flashlights are meant to
                      be working when you need them and these 350's have let
                      me down. Most LED flashlights I have are very good but
                      these 350's are 1-STAR due to POOR battery life. In the
                      recycle bin they go.
  350    2016-09-25   I really wanted to like these, cheap and bright. The 300 series     https://www.amazon.com/Durac
                      worked for a year then the switches went and they drained           ell-Durabeam-Tactical-High-
                                                                                          Intensity-Flashlight/product-
                      the batteries even when off. I got the 350 and was told the         reviews/B0164R8E8M/ref=cm_
                      switch problem is fixed, it's not. I walk at night and need to      cr_othr_d_paging_btm_17?page
                      turn the flashlight on when a car is coming. The switch on          Number=17
                      the 350 is completely unreliable. Occasionally it works as
                      expected, however most times I have to unscrew the bottom
                      and play with it to get it to work. The car is past me before the
                      light works. Before you review a product and give five stars,
                      give it time to prove itself. This flashlight will let you down.




                                                                                                                          110
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 111 of 113
350   2016-11-21   So VERY disappointing. I had one of these and wanted to get           https://www.amazon.com/Durac
                                                                                         ell-Durabeam-Tactical-High-
                   several more. All the high ratings on Amazon encouraged me,
                                                                                         Intensity-Flashlight/product-
                   even though Costco had the same item (for half price) and the         reviews/B0164R8E8M/ref=cm_
                   reviews were terrible. I took my chances and bought it from           cr_othr_d_paging_btm_1?pageN
                   Amazon. What a mistake. Only the black light would work.              umber=1
                   Transferring it's power pack of 4 AAA batteries to the non
                   working ones didn't help them. A flashlight is a pretty
                   simple product. They have been around for YEARS! How
                   can such a well-know brand like Duracell produce such
                   garbage?!
                   EDITED Nov. 26, 2016. I took the advice in review posted
                   April 4, 2016 by R.S. who said to call customer service at the
                   number printed on the instructions that come with the
                   flashlights. He was right - they are very cordial and helpful. I
                   told them that two of the three lights would not work. But
                   unlike with R.S. who was sent replacement end caps
                   (containing the switch), They said they would send out two
                   entire replacement flashlights which I just received today.
                   Fast work! And both work perfectly. Interestingly, the number
                   printed on the new end caps is 1542, same as on my original
                   light that always worked. The number on each of the lights in
                   the tri-pack was 1550. So it would seem (from this small
                   sample size) that 1542 caps are good and 1550 caps are not.
350   2017-01-06   I bought it, and regret it. Here's the scoop. Sounds like a good
                   deal for 3 with batteries included. Out of the box and loaded I
                   was very impressed with the output of Lumen from the light.
                   So I dropped one in my truck and had not used it, packed one
                   in my BOB and left the other in the pack. Got the last one
                   from the pack about 3 weeks ago, loaded it up and dropped it
                   in my other rig. I needed a light the other morning as I pulled
                   from my garage so into my door pocket my freezing hand
                   went to retrieve it and illuminate the dark and cold road way.
                                                                                         https://www.amazon.com/Durac
                   What appeared to my surprise was a dim glob of light for              ell-Durabeam-Tactical-High-
                   about 2 seconds. Not a happy camper with this. When I got             Intensity-Flashlight/product-
                   home at the end of the day I tested on other light in my truck        reviews/B0164R8E8M/ref=cm_
                   and guess what.... same thing. Really not a happy camper              cr_othr_d_paging_btm_16?page
                                                                                         Number=16
                   now! So tonight I pulled the last one from my BOB. No
                   issues, just like I expected, works like the first day I tested it.
                   Glad to see but I don't feel like it got what I thought I was
                   buying. I don't know if this is a QC issue, perhaps the
                   batteries provided are on the cusp of being worthless, or if this
                   light just does not perform after a couple of weeks in cold
                   temps. So I picked up some new batteries and will test one of
                   the bad performing lights. I'll update with the results, but at
                   this point, can't really recommend these lights.




                                                                                                                         111
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 112 of 113
350   2017-01-09   Great lights. I bought these to replace a similar model that had      https://www.amazon.com/Durac
                                                                                         ell-Durabeam-Tactical-High-
                   a power leak in the design. (Read: The switch caused a power          Intensity-Flashlight/product-
                   drain on the battery, which would ultimately kill/drain the           reviews/B0164R8E8M/ref=cm_
                   batter when needed.) I hope their "emergency" feature means           cr_othr_d_paging_btm_8?pageN
                   they've resolved the battery leak issue. I will update my             umber=8
                   review accordingly after seeing the battery affects over a few
                   months. These seem well constructed with its aluminum body.
                   In regards to the flashlight light, the light is done well. It give
                   a well adjusted adjustable beam of light with no inconsistent
                   hotspots. The light is even throughout the ranges, where the
                   beam becomes a square at it's most concentrated point.
                   Overall, these seem like a good fit for basic house flashlights,
                   where I like to put all around the house for random uses
                   including outages and emergency situations and possibly in
                   your vehicle. For general use, I think these are good quality
                   lights with a good compact form factor. These can be placed
                   pretty much anywhere, but I would still consider different
                   options if your use is specific to a particular activity. I would
                   recommend these for great lighting for the quality of build
                   and cost. I have only removed 1-Star due to my previous issue
                   with battery drain. I will update this review once I determine
                   this is not an issue.
350   2017-02-26   Very handy little lights. Batteries last much longer then the         https://www.amazon.com/Durac
                   Duracell 300 which ate batteries even when not being                  ell-Durabeam-Tactical-High-
                                                                                         Intensity-Flashlight/product-
                   used.                                                                 reviews/B0164R8E8M/ref=cm_
                                                                                         cr_othr_d_paging_btm_6?pageN
                                                                                         umber=6

350   2017-05-27   I have five of these lights.                                          https://www.amazon.com/Durac
                   Three seem to be working OK.                                          ell-Durabeam-Tactical-High-
                                                                                         Intensity-Flashlight/product-
                   Two drain the batteries: 2-3 months on the shelf, batteries           reviews/B0164R8E8M/ref=cm_
                   are dead.                                                             cr_othr_d_paging_btm_18?page
                                                                                         Number=18
350   2017-07-06   I purchased two (3 packs) of these from Costco and placed             https://www.amazon.com/Durac
                   them around the house and in our car's consoles. I was                ell-Durabeam-Tactical-High-
                                                                                         Intensity-Flashlight/product-
                   surprised, when several of them did not work because of               reviews/B0164R8E8M/ref=cm_
                   dead batteries after being unused for a few months. So, I             cr_othr_d_paging_btm_15?page
                   decided to run a test. I put new batteries in all the flashlights     Number=15
                   and used a Sharpie to mark the date on the batteries. With
                   little or no use, all of the flashlights batteries were dead
                   within six months. That's when I knew that something was
                   up. I did some research and found that all of the Duracell
                   flashlights have a PARASITIC DRAIN which causes them
                   to run the batteries out even when not in use. It makes
                   sense that Duracell (a battery company) would sell
                   inexpensive well-made flashlights so they can sell more
                   batteries. It makes no difference that the flashlights are well-
                   made because they don't work when you need them. I ended
                   up buying some cheap Ozark Trail flashlights at Walmart. I
                   ran the same test and after one year they were as bright as the
                   first day I put in the inexpensive off-brand batteries that came
                   with flashlights. I cannot speak for all of the Ozark Trail
                   products, but I can say that the LED Flashlight & Penlight &
                   Headlamp Combo sold at Walmart (and on Amazon) DO
                   NOT have a parasitic drain. I bought several extra at Walmart
                   ($10 each) just in case they stopped carrying them.




                                                                                                                         112
      Case 3:19-cv-00568-JD Document 1 Filed 01/31/19 Page 113 of 113
350   2017-10-22   Bought these flashlights at costco 2 years ago. Of the 3 only       https://www.amazon.com/Durac
                                                                                       ell-Durabeam-Tactical-High-
                   one working now. Did not use all 3 at the same time but the
                                                                                       Intensity-Flashlight/product-
                   switch goes bad in a year, or so. They also drain batteries         reviews/B0164R8E8M/ref=cm_
                   left in the flashlight. Found that out when first put batteries     cr_othr_d_paging_btm_16?page
                   in all 3 after purchase from costco and rotated thier use when      Number=16
                   one would die. By the time i got to the third flashlight the
                   batteries did not last very long.
                   I purchased a coast flashlight about 3 years ago and used it in
                   the use rotation. Really like the flood option of the coast and
                   bought the three pack at costco thinking all LED flashights
                   are probably built the same. Not so. The coast is more
                   expensive but does not eat through batteries, and it still works.
                   Not surprising i need to constantly buy batteries for the
                   duracell flashlights. Costco conviently sells the multipack
                   batteries next to thier flashlight displays. You may want to
                   reconsider.
350   2017-12-18   These flashlights have serious problems with battery
                   drain. I first found that it gets warm after I turned it on for a
                   few minutes. Then I found that battery is dead only after a
                   few times of use. Luckily I am using rechargeable batteries. I
                   simply recharge them. I am really into rechargeable batteries.
                   My charger can tell me how much capacity is left and how
                   much it charges. I found that only a few of times of use
                   completely drain the battery! I suggest that you stay away
                   from these flashlights. Or be prepared to have a new set of         https://www.amazon.com/Durac
                   battery as a backup.                                                ell-Durabeam-Tactical-High-
                                                                                       Intensity-Flashlight/product-
                                                                                       reviews/B0164R8E8M/ref=cm_
                                                                                       cr_othr_d_paging_btm_18?page
                                                                                       Number=18




                                                                                                                       113
